 INTERCON I (ZERCOM) 223Intercon I (Zercom) and International Brotherhood of Electrical Workers.  Case 18ŒCAŒ14533 January 31, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN  AND HURTGEN On October 6, 1998, Administrative Law Judge Wil-liam J. Pannier III issued the attached decision.  The General Counsel filed exceptions and a supporting brief; the Charging Party filed cross-exceptions and a support-ing brief; and the Respondent filed cross-exceptions, a supporting brief, a responsive brief to the General Coun-sel™s exceptions and an answering brief to the Charging Party™s cross-exceptions.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions only to the extent consistent with this Decision and Or-der. The judge found, inter alia, that employee Suzanne Witha™s resignation from her job did not constitute a constructive discharge, in violation of Section 8(a)(3) and (1) of the Act, under either the traditional construc-tive discharge theory3 or the ﬁHobson™s Choiceﬂ doc-trine.4  For the reasons set forth below, we disagree with the judge, and find that Witha™s resignation constituted a constructive discharge under the Hobson™s Choice doc-trine.5                                                                                                                                                        1 No exceptions were filed to the judge™s findings that the Respon-dent violated Sec. 8(a)(1) of the Act by (1) threatening employees with plant closure and relocation if they selected a union as their representa-tive, and (2) threatening employees with retaliation, termination, dis-charge, and reprimand for discussing unions or union-related subjects during company time.  Further, no exceptions were filed to the judge™s finding that the Respondent did not violate Sec. 8(a)(3) and (1) of the Act by issuing an oral warning to employee Suzanne Witha on June 17, 1997.   2 The Respondent has excepted to the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 Under the National Labor Relations Act, a traditional constructive discharge occurs when an employee quits because his employer has deliberately made the working conditions unbearable and it is proven that (1) the burden imposed on the employee caused, and was intended to cause, a change in the employee™s working conditions so difficult or unpleasant that the employee is forced to resign, and (2) the burden was imposed because of the employee™s union activities.  Grocers Supply Co., 294 NLRB 438, 439 (1989); and Crystal Princeton Refining Co., 222 NLRB 1068, 1069 (1976). 4 Under the Hobson™s Choice theory, an employee™s voluntary quit will be considered a constructive discharge when an employer condi-tions an employee™s continued employment on the employee™s aban-donment of his or her Section 7 rights and the employee quits rather than comply with the condition. Hoerner Waldorf Corp., 227 NLRB 612, 613 (1976). ﬁA constructive discharge is not a discharge at all but a quit which the Board treats as a discharge because of the circumstances which surround it.  Such situations may arise when an employer confronts an employee with the Hobson™s Choice of either continuing to work or forego-ing rights protected by the Act.ﬂ  Multimatic Products, 288 NLRB 1279, 1348 (1988).  As stated above, under the Hobson™s Choice line of cases, an employee™s volun-tary resignation will be considered a constructive dis-charge when an employer conditions the employee™s continued employment on the employee™s abandonment of his or her Section 7 rights and the employee quits rather than comply with the condition.  Hoerner Waldorf Corp., 227 NLRB 612 (1976).6   In this case, the undisputed facts show that in early June 1997, Witha contacted the Union about organizing and discussed the matter with her coworkers to assess their interest.  The judge found, and we agree, that as a result of Witha™s organizing attempt, Supervisor Deborah Williams unlawfully threatened Witha and other employ-ees with retaliation if they discussed the Union on com-pany time and plant closure if the Union were selected.  Witha was also issued an unlawful written warning for her allegedly poor work quality and ﬁnegative attitude,ﬂ and was notified that she would be transferred to the day shift for 4 days for additional training and reevaluation.  Further, Witha was informed that if she did not improve her ﬁnegative attitudeﬂ and unsatisfactory work perform-ance within 4 days, the Respondent™s next action would be ﬁtermination,ﬂ as stated in Witha™s written warning.  As a result of this unlawful written warning and transfer, Witha resigned her employment. The warning and transfer, the judge found, violated Section 8(a)(3) and (1) of the Act because they were pre-textual and discouraged Witha from supporting the Un-ion.  The judge also found that the reference to Witha™s ﬁnegative attitudeﬂ was a euphemism for her prounion activity, and that Witha could infer that the Respondent™s unlawful conduct was a form of retaliation for her union  5 Because we find an unlawful constructive discharge under the Hobson™s Choice doctrine, we find it unnecessary to pass on the judge™s finding that Witha was not constructively discharged under the tradi-tional constructive discharge theory. 6 ﬁTo condition employment upon the abandonment by the employ-ees of the rights guaranteed them by the Act is equivalent to discharg-ing them outright for union activities.ﬂ  Atlas Mills, Inc., 3 NLRB 10, 17 (1937).   333 NLRB No. 30  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 224activities. Despite the Respondent™s unlawful conduct, 
the judge concluded, however, that Witha™s resignation 
in response to the Respondent™s unfair labor practices did 
not constitute a Hobson™s Choice constructive discharge 
because, inter alia, the Respondent™s words and conduct 
did not expressly convey that
 Witha would be terminated 
if she did not abandon support for the Union.
7  Not every case where an employee quits in reaction to 
an unfair labor practice constitutes a constructive dis-
charge.  We conclude, however, that under the particular 
circumstances presented here, Witha™s resignation consti-
tutes a constructive discharge in violation of Section 
8(a)(3) and (1).  We find that the Respondent™s conduct 
led Witha to reasonably believe that she was compelled 
to choose between abandoning her union support or be-
ing terminated.  When the Respondent told Witha that 
she had 4 days to improve her ﬁnegative attitude,ﬂ a 
euphemism for prounion activity,
8 the Respondent effec-
tively told Witha that she had 4 days to abandon her 
prounion attitude if she wanted to preserve her job.  As a 
result, Witha was presented with the Hobson™s Choice of 
relinquishing her statutory rights or facing termination.  
She resigned rather than abandon her union support. 
Although the Respondent did not literally state that 
Witha had to abandon her support for the Union as a 

condition of her continued employment, we find, con-
trary to our colleague, that the Respondent™s message 
was unmistakable and that
 the Hobson™s Choice was 
clearly and unequivocally conve
yed to Witha.  The term 
ﬁnegative attitudeﬂ as used by the Respondent was a code 

word for union support.  The Respondent™s conduct, 
therefore, led Witha to reason
ably believe that continuing 
to support the Union and continuing her employment 
were incompatible.  Thus, she was compelled either to 
abandon her statutory rights or to quit.
9                                                            
                                                                                             
7 The judge also implied that the Hobson™s Choice doctrine is only 
applicable where an employer curtails the Sec. 7 rights of already rep-
resented employees, and is not applicable in cases where the employees 
are currently unrepresented.  We disagree.  The Board™s case law 
clearly establishes that an unrepre
sented employee who quits because 
his employment is conditioned on ab
andonment of statutory rights can 
be found to have been constructively di
scharged in violation of the Act.  
See, e.g.,
 Swain Mfg.
, 201 NLRB 681, 683 (1973).  
8 See, e.g., 
James Julian Inc. of Delaware
, 325 NLRB 1109 (1998). 
9 To establish a Hobson™s Choice constructive discharge, the choice 
ﬁmust be clear and unequivocal a
nd the employee™s predicament not 
one which is left to inference or guesswork on his part.ﬂ 
ComGeneral Corp., 251 NLRB 653, 657Œ658 (1980), enfd. 684 F.2d 367 (6th Cir. 
1982).  Contrary to our dissenting coll
eague, we find that this test has 
been met.  Under the circumstances
, Witha™s predicament was not left 
to guesswork or inference.  She was told that if she did not improve her 

ﬁnegative attitudeﬂ within 4 days she w
ould be terminated.  In this case, 
the judge found, and we agree, that 
ﬁnegative attitudeﬂ is equivalent to 
union support.  Thus, in our view, Witha was clearly and unequivocally 

given the choice of foregoing her uni
on activity or being terminated.  
In finding that Witha would not have reasonably be-
lieved that her termination was imminent, the judge re-
lied on the Respondent™s decision not to fire Witha on 
the day that it issued its disciplinary warning and trans-
fer.  In our view, the fact 
that Witha was not immediately 
terminated does not mitigate 
the Respondent™s clear mes-
sage that Witha faced ﬁtermi
nationﬂ if she did not aban-
don her prounion attitude within 4 days.  Witha was not 
required to wait 4 days to be dismissed by the Respon-
dent for continuing to supp
ort the Union.  Because the 
term ﬁnegative attitudeﬂ used by the Respondent is a 
euphemism for union activity, a prudent person in 
Witha™s position would reasonably believe that the Re-
spondent would fire her if she did not forego her union 
activity.  Such a belief was particularly reasonable in 
light of the Respondent™s other threats found unlawful in 
this case.10  The conclusion is inescapable that the option 
given to Witha, tantamount to a choice to refrain, within 
4 days, from continuing to support the Union or be ter-
minated, was made an unlawful condition of her contin-
ued employment.  For these reasons, we find that Witha 

was faced with a Hobson™s Choice and reasonably re-
signed rather than forsake her statutory rights.  Accord-
ingly, we conclude that Witha™s resignation constituted a 
constructive discharge in violation of Section 8(a)(3) and 
(1) of the Act.  
Hoerner Waldorf, 
supra
.  See also S
wain 
Mfg. Co.
, supra. 
AMENDED CONCLUSIONS OF LAW 
1.  By threatening to retaliate against employees for 
discussing unions and union-r
elated subjects on company 
time and by threatening clos
ure of the Aitkin, Minnesota 
facility and relocation of its operations should the em-
ployees become represented by a union, the Respondent 
has violated Section 8(a)(1) of the Act. 
2.  By issuing a written warning notice to employee 
Suzanne Witha and announcing her transfer to the day 

shift, and by causing Witha to be constructively dis-
charged because of her sympathies for and activities on 
 Witha understood that choice and resigne
d to avoid it.  We believe the 
message was loud and clear, and left
 little to the imagination, that 
Witha was required to abandon her union support or face termination.  
See generally 
Mayrath Co., 132 NLRB 1628, 1630 (1961), enfd. in 
pertinent part 319 F.2d 424 (7th 
Cir. 1963) (ﬁreasonable inferenceﬂ 
from an employer™s ordering employees
 to take off their union buttons 
or ﬁleaveﬂ was that employees would be discharged if they did not 
remove their union buttons; employees were given a Hobson™s Choice 
of foregoing their protected right to wear union buttons or being dis-
charged).  10 The Respondent violated Sec. 8(a)(1) of the Act by threatening 
employees with adverse employment 
consequences if they were caught 
discussing the Union or union-rela
ted subjects at the Respondent™s 
facility, and by threatening plant closure and relocation if the employ-
ees became unionized. 
 INTERCON I (ZERCOM) 225behalf of the International Brotherhood of Electrical 
Workers, the Respondent has 
violated Section 8(a)(3) 
and (1) of the Act. 
3.  The Respondent has not violated the Act in any 
other manner alleged in the complaint. 
4.  By the above conduct, the Respondent has engaged 
in unfair labor practices affecting commerce within the 

meaning of Section 2(6) and (7) of the Act.    
AMENDED REMEDY 
Having found that the Respondent engaged in unfair 
labor practices in violation of Section 8(a)(1) and (3) of 
the Act, we shall order the Respondent to cease and de-
sist therefrom and to take ce
rtain affirmative actions de-
signed to effectuate the policies of the Act.  We shall also 

order the Respondent, within 14 days from the date of 
this Order, to offer Suzanne Witha immediate and full 
reinstatement to her former position or, if that position no 
longer exists, to a substantia
lly equivalent position, with-
out prejudice to her seniority or other rights or privileges 
previously enjoyed.  In addition, we shall order the Re-
spondent to make Witha whole for any loss of earnings 
and other benefits she may have suffered as a result of 
the Respondent™s discrimination against her from June 
19, 1997.  Backpay shall be computed in accordance 
with 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), with 
interest as prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
We shall also order the Respondent, within 14 days 
from the date of this Order, to remove from its files any 
reference to the unlawful discharge of Witha; the em-
ployee counseling report issued to her on June 19, 1997; 
and her intended transfer to the day shift on June 23, 
1997, and within 3 days ther
eafter, notify Witha in writ-
ing that this has been done 
and that the discharge, the 
employee counseling report and the intended transfer to 
the day shift will not be used against her in any way. 
ORDER The National Labor Relations Board orders that the 
Respondent, Intercon I (Zercom), Aitkin, Minnesota, its 
officers, agents, successors, and assigns, shall  
1.  Cease and desist from 
(a) Threatening termination, discharge, reprimand, or 
any other form of retaliation against employees for dis-
cussing union or union-related subjects during company 
time, and threatening to close the Aitkin facility if the 
employees selected International Brotherhood of Electri-
cal Workers, or any other labor organization, as their 
exclusive collective-barg
aining representative. 
(b) Issuing employee counseling reports to, transfer-
ring to another shift, or otherwise discriminating against 
Suzanne Witha, or any other employee, because of their 
support and activities, or because of their suspected sup-

port and activities, for the labor organization named in 
subparagraph (a) above, or for any other labor organiza-
tion. 
(c) Causing the constructive discharge of employee 
Suzanne Witha, or any other employee, because of sup-
port for and activities on behalf of the above-named Un-
ion or for any other labor organization.  
(d) In any like or related manner interfering with, re-
straining, or coercing employees
 in the exercise of rights 
guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Suzanne Witha full reinstatement to her former job, or if 

that job no longer exists, to a substantially equivalent 
position, without prejudice to her seniority or any other 
rights or privileges previously enjoyed. 
(b) Make Suzanne Witha whole for any loss of earn-
ings and other benefits suffered as a result of the dis-

crimination against her, in the manner set forth in the 
amended remedy section of this decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharge of 

Suzanne Witha; all copies of and references to the em-
ployee counseling report issued to her on June 19, 1997; 
and the intended transfer of 
Witha to the day shift on 
June 23, 1997, and within 3 days thereafter, notify Witha 
in writing that this has been done and that the discharge, 
the employee counseling report and the intended transfer 
will not be used against her in any way.    
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order.   
(e) Within 14 days after service by the Region, post at 
its Aitkin, Minnesota facility copies of the attached no-
tice marked ﬁAppendix.ﬂ
11  Copies of the notice, on 
forms provided by the Regional Director for Region 18, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
                                                          
 11 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 226defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these 
proceedings, it shall duplicate and mail, 
at its own expense, a copy 
of the notice to all current 
employees and former employees employed at the Aitkin 
facility at any time since June 17, 1997. 
(g) Within 21 days after service by the Region, file 
with the  Regional Director a 
sworn certification  of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER HURTGEN, dissenting in part. 
I agree with my colleagues 
that the Respondent vio-
lated Section 8(a)(3) and (1) of the Act by issuing a writ-

ten warning to employee Suzanne Witha and transferring 
her to the day shift.  However, contrary to my colleagues, 
I find that the Respondent did not constructively dis-
charge Witha in violation of Section 8(a)(3) and (1) of 
the Act. 
I agree with the ﬁtraditionalﬂ
 principles concerning a 
constructive discharge.  In those limited situations, the 

employer, for discriminatory reasons, imposes working 
conditions that are so difficult or unpleasant as to force 
an employee to resign.  The inference in such cases is 
that the employer intended the foreseeable consequence 
of the employee™s resignation. 
 In this case, I agree with 
the judge that Witha was not subjected to working condi-

tions that were so difficult or unpleasant that she was 
forced to resign. 
I also agree with the ﬁHobson™s Choiceﬂ theory of con-
structive discharge in the narrow circumstance
 where the 
employee is presented with the stark choice of (1) ceas-
ing Section 7 activity and (2) discharge.  In such circum-
stances, I believe that the employee (who wishes to con-
tinue with Section 7 activity) need not wait for the dis-
charge.  She can resign, and such resignation will be con-

sidered a constructive discharge.   
However, as stated in 
ComGeneral Corp.
, 251 NLRB 
653, 657Œ658 (1980), the Hobson™s Choice must be 
ﬁclear and unequivocal and the employee™s predicament 
not one which is left to inference or guesswork on his 
part.ﬂ  In the instant case, the choice was less than clear 

and unequivocal.  The employee was told that her 
choices were (1) improving her work and her ﬁnegative 
attitudeﬂ and (2) discharge.  The phrase ﬁnegative atti-
tudeﬂ 
may
 have been a euphemism for union activity.  
However, it was not ﬁclearly and unequivocallyﬂ such a 
euphemism.  Morever, her work was deficient in at least 

one respect (doing work pursuant to instructions which 
she questioned, rather than first checking with the engi-
neer as required).  Even if the employee thought that her 
choice was between foregoing Section 7 activity and 

discharge, that was only her inference.  Under 
ComGen-
eral, that is not enough to support a constructive dis-
charge. My colleagues rely on 
Mayrath Co.
, 132 NLRB 1628 
(1961).  The case offers them no support.  In that case, 

the employees were ordered to take off their union but-
tons or leave employment.  The Hobson™s Choice was 
clear and unequivocal.  Furthe
r, although the Board used 
the language ﬁreasonable infe
rence in that case,ﬂ it is 
clear from the more recent case of 
ComGeneral
 that the 
correct test is ﬁclear and unequivocal.ﬂ  In sum it was not 
ﬁclear and unequivocalﬂ that 
Witha was faced with the 
choice of (1) foregoing Section 7 activity and (2) dis-

charge.  Accordingly, her resignation was not construc-
tive discharge. 
     
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities.  
 WE WILL NOT threaten you with termination, dis-
charge, reprimand, or any other form of retaliation be-
cause you discuss unions or union-related subjects during 
company time. 
WE WILL NOT threaten to close our Aitkin, Minne-
sota facility, or threaten that it possibly might be closed, 

if you select the above-named 
Union, or any other union, 
as your collective-bargaining representative. 
WE WILL NOT issue written warnings to, announce 
that we intend to transfer to
 another shift, or otherwise 
discriminate against employee Suzanne Witha, or any 
other employee, because of support for, and activities on 
behalf of, the above-named Union, or any other union, or 
to discourage other employees from supporting the 
above-named union or any other union. 
WE WILL NOT constructively discharge employee 
Suzanne Witha, or any other employee, because of their 
 INTERCON I (ZERCOM) 227support for and activities on behalf of the International 
Brotherhood of Electrical Workers, or any other union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Suzanne Witha full reinstatement to her 

former job or, if that job no
 longer exists, to a substan-
tially equivalent position, without prejudice to her senior-

ity or any other rights or privileges previously enjoyed. 
WE WILL make Suzanne Witha whole, with interest, 
for any loss of earnings and other benefits she suffered as 

a result of our discrimination against her. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful discharge of Suzanne Witha; all copies of and any 
references to the employee counseling report issued her 
on June 19, 1997; and the intended transfer of Witha to 

the day shift on June 23, 1997, and WE WILL, within 3 
days thereafter, notify Witha in writing that this has been 
done and that the discharge, employee counseling report 
and the intended transfer will not be used against her in 
any way. 
   INTERCON I (ZERCOM) 
  Karen Nygren Wallin, 
for the General Counsel. 
Steven C.  Miller (Law Offices of Martin L. Garden), 
of Min-neapolis, Minnesota, for the Respondent. 
Mary Harrigan, International Representative, of Lombard, 
Illinois, for the Union.
 DECISION STATEMENT OF THE CASE 
WILLIAM J. PANNIER III, Administrative Law Judge.  I 
heard this case in Aitkin, Minnesota, on February 4, 1998.  On 
October 9, 1997,
1 the Regional Director for Region 18 of the 
National Labor Relations Board (t
he Board) issued a complaint 
and notice of hearing, based on 
an unfair labor practice charge 
filed on June 24 and amended on
 September 5, alleging viola-
tions of Section 8(a)(1) and (3) of the National Labor Relations 
Act (the Act).  All parties have been afforded full opportunity 
to appear, to introduce evidence, to examine and cross-examine 
witnesses, and to file briefs.  Based on the entire record, on the 
briefs which were filed, and on my observation of the demeanor 
of the witnesses, I make the following 
FINDINGS OF FACT 
I.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  Introduction 
This case presents issues of whether unlawful statements had 
been made to employees on June
 17 and 19, in violation of 
Section 8(a)(1) of the Act.  Additionally, it is alleged that, 
                                                          
                                                           
1 Unless stated otherwise, all dates occurred during 1997. 
based upon motives unlawful under 
the Act, one employee had 
been issued an oral warning on 
June 17 and, on June 19, re-
ceived a written warning and a notice of transfer from night to 
day shift, accompanied by a thr
eat of termination if her per-formance and attitude did not improve by June 26.  Those as-
sertedly unlawful actions, it is further alleged, forced that em-
ployee to work under intolerable 
conditions and led her to con-
clude that she would inevitably be fired.  So, she quit on June 
19.  The General Counsel argues 
that, given the circumstances 
confronting her, that employee 
either had been constructively 
discharged or, alternatively, ha
d reasonably anticipated that she 
would soon be discharged.  See 
MDI Commercial Services
, 325 NLRB 53Œ54 (anticipated discharge) and 65 (constructive dis-
charge) (1997). 
Those allegations arise within an overall framework of facts 
which are undisputed and in many instances acknowledged to 
have occurred.  First, at all ma
terial times Intercon I (Zercom) 
(Respondent) has been a Minnesota corporation with an office 
and place of business in Aitkin
, engaged in the contract manu-
facturing and nonretail sale a
nd distribution of cable and har-
ness assemblies.  Respondent admits that at al
l material times it 
has been an employer engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act, based on the further 
admissions that, in conducting the above-described business 
operations during calendar year 1996, it purchased goods val-
ued in excess of $50,000 which it received at its Aitkin facility 
directly from points outside of th
e State of Minnesota and, also, 
sold goods valued in excess of $50,000 which it shipped from 
that Aitkin facility directly to points outside of Minnesota. 
Second, although the record is not altogether clear about the 
subject, it seems undisputed that until some point during late 
1996 or very early during 1997 Respondent had been owned by 
a company which has been referred to as CSI.  At that point 
ownership passed to another compan
y, referred to as Nortech.  
As will be seen in subsection C below, Nortech™s attitude to-

ward unions is mentioned during 
the course of allegedly unlaw-
ful statements attributed to Line Leader, Deborah Williams 
Weimer, an admitted statutory supervisor and agent of Respon-
dent at all material times.
2 Third, prior to February, Bob Schrieker had been Respon-
dent™s Aitkin plant manager.  His January 7 performance re-
view of alleged disc
riminatee, Suzanne Witha is discussed be-
low.  On February 10 he was succeeded as plant manager at 
Aitkin by Ted Youker who remained in that position until the 
following October, when he was terminated.  While serving in 
 2 During June she had been unmarried and her last name was Wil-
liams.  Afterward, she married, with
 her last name becoming Weimer.  
As her surname had been Williams during June and inasmuch as for the 
most part she was referred to as Williams during the events at issue in 
the instant proceeding, for clarity 
she will be referred to as Williams 
during this decision. 
When testifying, Williams characterized her position during June as 
assistant line leader.  But, the answer admitted the allegation that her 
title had been line leader.  The latte
r is the title which will be utilized 
here when referring to her position,
 because an admission in pleadings 
constitutes a judicial admission which 
no party is at liberty to later 
contradict, even through its witnesses.  See, e.g., 
Soo Line R. Co. v. St. 
Louis Southwestern Ry. Co.
, 125 F.3d 481, 483 (7th Cir. 1997). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 228the position of plant manager, it is admitted, Youker had been a 
statutory supervisor and agent of Respondent.  As will be seen 
in subsection D below, it is Youker to whom the decision to 
discipline Witha on June 19 is attributed. 
Fourth, several areasŠlines one and two, mold room, of-ficesŠoccupy the Aitkin production floor.  All of the com-
plaint™s allegations are based on events concerning line one 
employees.  Employees on that line assemble electrical cables.  
That is accomplished at two rows
 of seven tables, set back to 
back so that the two rows are adjoining and employees working 

at each row face those working at line one™s opposite row of 
tables.  Located on the end tabl
es of the rows, facing each 
other, are testers.  They are used to test the sufficiency of elec-

trical cable assemblies performed by line one employees.  At 
one table at the other end of the lin
es of tables is a stripper.  All 
other tables in both rows are assigned to employees classified 

as permanent or temporary assemblers.  Witha was one such 
permanent assembler.  Williams served as line leader for line 
one at all times material to events in this proceeding. 
Fifth, to understand what occurred during June, it is neces-
sary to describe some aspects of line one electrical cable as-
sembly.  Cables of various types are received there for assem-
bly.  They must first be pre
pped, by sliding casings over the 
ends and cutting back the cables™ sleeving to expose ends of the 
cable wires covered by that sl
eeving.  Those wires are con-
nected and soldered to a connector.  Connectors also are of 

various types.  The important point about them, for one defense 
which is raised, is that a connector must correspond to the cas-
ing at the cable end to which that connector is soldered.  For 
example, as illustrated by th
e photographs which are Respon-
dent™s Exhibits 2 and 3, there 
is a D-sub casing and connector 
and, in addition, a Hirose casing and connector.  Each is so 
different, as those exhibits reveal, that an experienced assem-
bler should not confuse the two: 
attach the wrong connector to 
the wrong cable end. 
For each job, the assembler completes one cable connection, 
referred to as the first article.  Using a tester, the assembler 
ascertains if the connection is ope
n or miswired.  If so, the as-sembler is responsible for correcting the defect. Once the first 
article tests out, it is taken to the line leader who inspects and 
signs off on it.  Then, it is taken to the plant manager who, if 
satisfied with it, also signs off on the first article.  Succeeding 
assemblies for that job are then made pursuant to that of the 
first article. 
With respect to materials received by an assembler for a par-
ticular job, in addition to parts and a parts list, also received are 
instructions, called the green bar,
 and a print or drawings show-
ing how the parts should match onc
e assembled.  If there is a 
discrepancyŠparts not included that are shown on the green 
bar or print, or a green bar that differs in some respect from the 
supposedly corresponding printŠa long-posted instruction 
directs assemblers not to start the job, but instead to ﬁCALL 
THE ENGINEER.ﬂ  During June that had been Joe Ranweiler 
who occupied an office located a few feet from one end of line 
one. In practice, apparently, assemblers did not always follow that 
posted instruction. For example, Line Leader Diane Passig 
testified that when she had been a line one assembler during June and had discovered a discrepancy between the green bar 
and supposedly corresponding print, she would stop assembling 
ﬁand either address a supervisor 
or an engineer.ﬂ  Similarly, 
Line Leader Kathy Wiitala testified that, while an assembler, 
she had, ﬁStopped the work in process and either gone to the 
engineer or gone to Deb [Williams] or anyone.ﬂ  And assembler 
Suetta Banks, a onetime night shift lead, testified, ﬁI usually go 
to the person who has built the cables before.ﬂ 
Even so, all three of those witnesses acknowledged having 
seen the posted instruction directing assemblers to go the engi-
neer.  More importantly, given the events on June 16, Witha 
testified, ﬁWell, just if Joe [Ranweiler] was available you 
would just take it to Joe and if
 he wasn™t then you would, you 
know, talk to your supervisor and find out what to do from 

there.ﬂ  As to the latter alternat
ive, however, Witha testified, ﬁI 
never did.  He [Ranweiler] was always there but that was the 
policy to stop the job.ﬂ 
Sixth, Witha was hired by Res
pondent as an electrical as-sembler on October 7, 1996.  While she had no experience 
working with cables, she had over a decade™s experience as an 
electrical assembler, a fact wh
ich Youker acknowledged:  ﬁSue 
obviously had ten or twelve year
s experience in some manufac-turing with electronic assemblies.
ﬂ  She was assigned to work 
on line one. 
At that time there was only a day shift for line one employ-
ees, from 7 a.m. to 3:30 p.m. 
 Overtime was common, usually 
for an hour or an hour-and-a-half, though sometimes for as 
much as 2 hours.  Ordinarily, overtime was worked before 7 
a.m., but sometimes it was worked after 3:30 and occasionally 
both before 7 a.m. and after 3:30 p.m. 
During November 1996 Responde
nt began assigning then-
line one assembler Banks to work, in effect, a night shift.  Ini-
tially, she worked by herself.  But, by June 2, two other line one 
assemblers had been added: Beck
y Steele and, on June 1 or 2, 
Suzanne Witha.  By then night shift was scheduled for 3:30 
p.m. to midnight, though overtime before or after those hours, sometimes both, was common. 
The evidence concerning Witha™s performance history does 
not all point in a single directi
on.  In her probationary perform-
ance review of January 7, then-Plant Manager Schrieker gave 
Witha excellent ratings in the majority of performance catego-
ries and satisfactory ratings in al
l others.  On the evaluation he 
wrote that Witha brought ﬁprior knowledge and leadership 

skills from prior employers,ﬂ and ﬁfit in well with the team and 
constantly strives to meet our qu
ality and std [?] 
requirements.ﬂ  On February 13 Williams prepared a performance review for 

Witha.  On it Williams wrote that Witha ﬁneeds to find a happy 
medium between speed and accuracy,ﬂ but listed Witha™s 
strengths as ﬁfast learner, good problem solver, very easy to 
work with.ﬂ 
Beyond that, Williams never contradicted Witha™s testimony 
that, when presenting the February 13 evaluation, Williams had 
said that Witha ﬁwas like the cream of the crop.  I was always 
willing to do any jobs thatŠŠjob that was given to me.  I was 
always on time, never cutting it to the wire, ready to start work.  
My appearance was always good.
  Friendly,ﬂ and that ﬁshe 
would have gave [sic] me an ex
cellent but Ted did not believe 
in giving an excellent review because that left no room for im-
 INTERCON I (ZERCOM) 229provement.ﬂ  Indeed, Youker char
acterized Witha 
as ﬁa fantas-tic employeeﬂ whom he had recommended ﬁto be a supervisor 
for nights, to be considered
 for one of those positions.ﬂ 
On the other hand, Williams 
claimed generally, ﬁWhenever 
we had a problem and tried to show Sue her errors we wereŠ
Šlike I said before we were met with arguments and a lot of 
hostility.ﬂ  Asked to provide 
examples, however, Williams 
testified, ﬁI can™t give you a specific example other than it was 
an ongoingŠŠit was an ongoing issue.ﬂ  The best she could 
muster was an order for which Witha had closed back shells on 
June 11, in the process smashing 
wires inside the shells which, in turn, caused shorts when tested.  Yet, when she described her 
conversation with Witha about that job, Williams testified that 
Witha had said only ﬁI couldn™t ha
ve possibly have done that.ﬂ  
Williams provided no testimony showing with particularity 
that, in the course of discussing that mistake, Witha had dis-
played ﬁhostility,ﬂ nor that W
itha had begun arguing.  It should not escape notice, nonetheless, th
at day-shift assembler Terry 
Krumm, a witness called by the General Counsel, did testify to 
having overheard Williams criticize the quality and quantity of 
Witha™s work, a couple of weeks be
fore the latter left on June 
19.  Still, neither Krumm nor any other witness corroborated 
Williams™ assertions about Witha being argumentative and 
becoming hostile when her performance had been criticized 
prior to June 17. 
Seventh, in addition to her transfer to night shift, a parallel 
sequence of events involving Witha began unfolding on June 1.  
She contacted International Brot
herhood of Electrical Workers (the Union), an admitted labor organization within the meaning 
of Section 2(5) of the Act.  International Representative Mary 
Harrigan suggested that Witha contact coworkers to ascertain 
the extent of their interest in representation by the Union.  

Witha testified, ﬁI started asking employees what their interest 
would beﬂ in becoming represented by the Union. 
Quite sketchy is the evidence regarding Witha™s contacts 
with Respondent™s other employees
.  She testified that she had spoken with ﬁ[a]bout fifteenﬂ people and had done so ﬁ[k]ind of 
all over,ﬂ in ﬁtheir area,ﬂ durin
g ﬁthe beginning of June some 
time.ﬂ  However, Witha never described with specificity what 

had been said during her encounters with any of those ap-
proximately 15 coworkers.  Nor did she identify any one of the 
employees to whom she had spoke
n.  No other employee testi-
fied having been approached by Witha concerning the Union.  
Nevertheless, as disc
ussed further in subsection C below, Wil-
liams admitted that by June 17 she had been made aware, by an 

employee, that talk about a Union was taking place at the Ait-
kin facility. 
There is no direct evidence that Witha™s name had been men-
tioned to Williams, nor to any 
other supervisor, in connection 
with the union activity at Aitkin.  
Still, there is no evidence that 
any employee other than Witha 
had been approaching cowork-
ers about their possible interest 
in union representation.  That 
is, while other employees ma
y have been discussing among 
themselves what had been said to them by Witha, there is no 

evidence that any other employee also had undertaken to in-
quire of coworkers about their inte
rest in becoming represented.  
So far as the record shows, only Witha had been making such 
inquiries among Respondent™s employees prior to June 19. 
Against that background occurred the events of June 16 
through 19.  When she reported for night-shift work on June 16 
Witha was assigned responsibility 
for completing assembly of 
D-sub casings and remaining prep work on 75 cables, after 
which she was to wire and solder that end of those cables to 
their D-sub connectors.  It is undisputed that no heat shrink, for 
covering wires exposed after soldering, had been among the 
parts supplied for that job.  No
r was heat shrink required in the 
green bar for that job.  Witha testified that she felt heat shrink 

was necessary and that she stopped the job to ask Williams 
about its omission, but the latter told her to do the job pursuant 
to the green bar™s instructions. 
 Witha never claimed that, pur-
suant to the fifth above-enumerat
ed point, she had tried to con-tact Engineer Ranweiler about
 the omitted heat shrink, though 
it is not disputed that he ha
d been present when Witha had 
started the job. 
Witha finished the 75 cables during her night shift on June 
16.  Williams testified that, after arriving for work on June 17, 

she learned not only that no heat shrink had been applied to the 
D-sub exposed wires on the cables, but that connectors had 
been soldered to the wrong ends of approximately 20 cables.  
Exploration during the hearing was conducted as to whether 
some other employee could have
 made such incorrect assem-
blies.  However, that explora
tion yielded no viable alternative 
employee to with aŠassuming th
at misconnections had been 
made, in fact. 
Of course, Witha would not arrive for work on June 17 until the night shift was scheduled to commence work at 3:30 p.m.  
Before then, during the morning, Williams admittedly ad-
dressed the day-shift line one employees about the Union, as 
described in subsection C belo
w, making statements which allegedly violated the Act.  On
ce she arrived for work, Witha 
was chewed out by Williams about the June 16 cable work.  
After that, Williams spoke to the three line one night-shift em-
ployees about the Union, again making allegedly unlawful 
statements. 
Witha acknowledged having been upset and angered at being 
accused of misperformance, given that she had questioned Wil-
liams on June 16 about the omitted 
heat shrink.  As described in 
subsection C below, Witha spoke 
about the subject on June 17 
with another line leader, with 
Engineer Ranweiler and with 
Plant Manager Youker.  The next
 day she telephoned Youker to 
say that she would not be reporting for work because she was 
sick.  After receiving that call, Youker reached a decision to 
issue a written warning to Witha and, in addition, to transfer her 
to day shift from June 23 through 26, assertedly for further 
training. 
During her day shift on June 19, then-line one assembler 
Passig was summoned to Youker™s 
office and issued a verbal 
warning for, according to Passig, ﬁmy attitude and my big 
mouth and my performance as an 
assembler.ﬂ  It is undisputed 
that, in the course of issuing that warning to her, Youker told 
Passig that discussing union on company time would be 
grounds for termination, a threat 
alleged to have violated Sec-
tion 8(a)(1) of the Act. 
When Witha arrived for work that afternoon, she was ush-
ered into Youker™s office where she was issued the written 
warning and informed of her transfer to day shift on the follow-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 230ing Monday.  ﬁPoor work quality and negative attitudeﬂ are 
recited on the warning as ﬁthe 
problem.ﬂ  Written in the ﬁSu-
pervisor Comments:ﬂ portion is, ﬁWork quality and her poor 

attitude cause a negative affect on the rest of the plant.ﬂ  ﬁEm-
ployee will go back on the day shift and her work and attitude 
must improve immediately,ﬂ 
the warning states, under ﬁEx-
pected improvement and/or standards for the future,ﬂ with 
Witha™s ﬁNext Reviewﬂ listed to
 occur on ﬁ6/27/97.ﬂ  After ﬁNext action if employee does not meet the improve-
ment/standards required:ﬂ is
 written, ﬁTermination.ﬂ 
Following that meeting Witha returned to work.  As de-
scribed further in subsection D belo
w, at 5 p.m. she left work,  
writing on her daily time report 
the single word, ﬁDone.ﬂ  She made no further effort to c
ontact Respondent; it made no fur-ther effort to contact her about continuing to work for it. 
B. Work Performed by Witha on June 16 
As mentioned in the preceding subsection, when Witha ar-
rived for work on June 16 sh
e was assigned 75 cables which she was to prep and on which she was to assemble the D-sub 

connectors.  By then, that work had already been started by 
day-shift part-time assembler Rose Blakesley to fill out her 
workday.  Blakesley had finished a few of the cables. 
When she began examining the job, Witha testified that she 
discovered that no heat shrink had been included to cover wires 

left exposed after the D-sub connectors had been soldered to 
the cables.  She further testif
ied that no heat shrink was re-
quired on those wires by either the job™s green bar or print, 
though it was required and included for the connectors™ pins.  It 
is undisputed that heat shrink is not always required to cover 
exposed wires on some projects.  Nonetheless, Witha felt that 
she should stop the job and verify 
that heat shrink should not be 
applied over the wires exposed af
ter the D-subs were soldered 
to the cables. 
Despite the outstanding instruction to bring such problems to 
Engineer Ranweiler, w
ho still was present at the Aitkin facility 
that afternoon, Witha testified th
at she spoke with Line Leader 
Williams about the heat shrink.  As a line leader, Williams 
possessed no authority to make changes to green bars, prints 
and parts lists; only Ranwe
iler possessed that authority. 
During later conversations, Wil
liams would claim that she 
had no recollection of being spoken to by Witha on June 16 
about the heat shrink.  Witha testified that she had asked Wil-
liams about it and that Williams had said it ﬁwasn™t necessary.ﬂ  
That testimony by Witha was corroborated by day-shift assem-
bler Mona McCarthy, who was still at the facility finishing out 
her shift that day on line one.  
McCarthy testified that she had 
overheard Williams telling Witha, ﬁ‚Well, if it™s not in the 

green bar then don™t deviate from it,™ more or less.ﬂ  More im-
portantly, asked, based obvious
ly upon information later con-
veyed to him about the incident, if Witha had gone to her su-
pervisor about the heat shrink, Plant Manager Youker an-
swered,  ﬁYes, she did.ﬂ 
Witha testified that, notwithst
anding the direction she had received from Williams, she remained concerned about the 
absence of heat shrink on the wires which would be exposed.  
She inspected the few D-sub connections which Blakesley had 
completed before leaving, disc
overing that Blakesley had put 
heat shrink over those wires on 
the cables which she had com-
pleted.  Witha then conferred with Banks about the subject.  
Both women testified that Witha asked what Banks thought should be done and, testified Banks
, ﬁI said ‚If it™s not in the 
green bar don™t put it on.™ﬂ  Thereafter, Witha completed work 

on the D-sub ends of the 75 cables, without applying heat 
shrink to the wires left exposed on them. 
Next morning Williams took the rack of those cables to 
Blakesley for completion.  At that point the lack of heat shrink 
was discovered.  However, Respondent effectively concedes 
that its absence had not been in
consistent with the green bar™s instructions.  Engineer Ranweile
r admitted that he had later 
added heat shrink for those wires to the green bar for those 
cables.  Thus, had absence of heat shrink been the only asserted 
deficiency in Witha™s June 16 
work, there would be ample basis 
for concluding that she had been responsible for no more than 
having failed to check on June 16 with Ranweiler.  But, Re-
spondent contends that there wa
s a second problem with some 
of the cables assembled by Witha on June 16. 
Both Williams and Blakesley testified to discovering on the 
morning of June 17 that D-sub connectors had been soldered to 
the opposite ends of the cables Œ to the ones for Hirose connec-
tors.  That is a serious mistake in
 two respects.  Fi
rst, as pointed 
out in subsection A, above, such
 a misconnection is so obvious 
that it should never be made or overlooked by an experienced 
assembler.  Indeed, Witha admitted as much.  Second, correc-
tion of such a mistake is time-consuming, requiring that the 
connectors be taken off, the sold
er be cleaned out of those con-
nectors, the wires be re-tinned, and the connectors then re-

assembled correctly. 
Witha never denied specifica
lly having assembled D-sub 
connectors to Hirose ends of cables on June 16.  On the other 
hand, she did deny that there had been anything wrong with 

those cables other than the lack of heat shrink applied to ex-
posed wires at the cables™ D-sub ends.  As pointed out in sub-
section A above, to buttress With
a™s general denial the General 
Counsel pursued essentially two 
avenues.  First, assuming ar-
guendo that some wrong connections had been made, the Gen-
eral Counsel raised the possibility that an employee other than 
Witha might have done so.  But, no such conclusion is tenable 
in light of the evidence presented. 
Witha acknowledged having worked on all of the cables, 
save the few which Blakesley ha
d completed before having left 
work on June 16.  Beyond that, the record suggests no one else 
who could have worked on those cables prior to June 17Šno 
alternative worker is suggested by
 the evidence.  
All else aside, 
there is no basis for inferring that Blakesley™s few assemblies 

might have been performed incorrectly.  As pointed out above, 
Witha testified that she had inspected Blakesley™s assemblies, 
to ascertain if heat shrink had been applied to them.  Had 
Blakesley assembled connectors
 to those cables™ wrong ends, 
surely that would have been noticed by so experienced an elec-
trical assembler as Witha.  Yet, Witha never claimed that she 
had observed any incorrect work when she examined the work 
which Blakesley had performed. 
The second avenue proved somewhat more fruitful for the General Counsel.  Essentially, 
the argument proceeds, there had 
been no misassemblies whatsoever, but instead Respondent had 
 INTERCON I (ZERCOM) 231created that assertion out of whol
e cloth, to provide a seemingly 
legitimate reason for having disc
iplined Witha, thereby disguis-
ing its true motivation which had 
been unlawful.  In fact, there 
is a basis for such an argument, given the evidence of work 
which actually was performed on 
those cables during day shift 
on June 17. 
It must be remembered that Hirose connectors had to be as-
sembled to those cables on June 17, inasmuch as Witha had been assigned assembly only of the D-subs.  So, completion of 
those cables™ assembly was going to be, and was, required on 
June 17, regardless of the work performed by Witha during the 
preceding night shift.  Based on the testimony, four people 
were identified as having worked on those 75 cables during day 
shift on June 17: Blakesley, Williams, Diane Passig, and Kathy 
Wiitala.  Only Blakesley claimed to have removed D-sub con-
nectors from the cables™ Hirose ends.  Williams testified that 
she and Blakesley had assembled 
the cables™ Hirose ends, but 
made no mention of having been involved in removing D-sub 
connectors from Hirose cable ends. 
Williams did testify that she had first brought the cables to 
Blakesley and Passig for comple
tion on June 17, after which 
the lack of heat shrink and asserted misassemblies had been 
discovered.  But, when questio
ned about the work which she had performed on those cables on 
June 17, Passig testified that 
the only corrections which she ha
d made to them had been ﬁto 
put heat shrink on a string on a dr
ain wire.ﬂ  After that, testified 
Passig, ﬁwe also finished closi
ng the cables.ﬂ  Interestingly, 
Passig referred to ﬁthe job that myself and Kathy Wiitala had 

done that day,ﬂ but made no mention of Blakesley having 
worked on those cables during day shift on June 17.  Wiitala 
never claimed that she had needed to reverse connectors on 
cables on which she worked on June 17. 
C. Conversations on June 17 
Both Williams and Youker testified that the former had re-
ported to the latter during the day shift on June 17 about the 
cables on which Witha had worked.  Yet, their accounts of that 
conversation were not always cons
istent.  Youker testified that 
he had been told by Williams, ﬁThat they had been wired 
backwards basically, that the D 
sub was on the Hirose end, the Hirose end was on the D sub end, and that there was a problem 

with the heat shrink.ﬂ  Williams advanced a more generalized 
description of her remarks to Y
ouker:  ﬁWell, I told him what 
we had come into, that this had been a problem that we had 

had.  Well, the second morning 
we had come into rework be-
cause, you know, a couple days be
fore that we had come into 
smashed wires on D subs and this time it wasŠyou know, it 
was a pretty bigŠpretty big mistake.ﬂ  Williams further testi-
fied that it was decided that ﬁwe™ll talk to her when she came in 
and point it out to her and that would  . . .  probably be that,ﬂ 
but Youker testified, ﬁat that t
ime I wanted to talk with Sue 
about the problem.ﬂ 
Before any conversation with With aŠwhether between her 
and Youker, only, or with 
both Youker and WilliamsŠcould 
occur on June 17, conversations occurred with respect to an-
other subject.  Williams testified that she had been approached, 
she did not specify when, by day-shift assembler Joanne Os-
triech, who expressed concern ﬁabout how much more money 
was going to be taken out of her paycheck if we were union-
ized.ﬂ  Williams was not asked to
 describe that conversation in 
any greater detail; Ostriech was not called as a witness to ex-
plain what she had said to Williams about the Union. 
ﬁI didn™t feel [the employees] were getting the full story 
andŠI mean from a background of 37 years with family mem-
bers that were in the union I wa
nted them to understand that it 
wasn™t going to beŠI don™t think it was [what they] thought it 
was going to be,ﬂ testified Williams and so, ﬁI wanted them to 
know that one of the things to watch out for was chances of the company closing, that they were under no obligation to stay 
there whether we got a union in there or not, and also to let 
them know that talking about it on company time was not per-
mitted.ﬂ  Threats of closure and of retaliation for discussing the 
Union on company time are unlawful statements alleged to 
have been made by Williams to employees on June 17. 
Day-shift line one employees were assembled by Williams 
following Respondent™s morning 
shipperŠi.e., supervisorsŠmeeting.  Passig testified that Williams had said, ﬁTed had 
gotten wind that there was talk of a union,ﬂ
3 after which Wil-
liams had warned that such talk ﬁwouldn™t be tolerated, that 
Nortech wouldn™t hear of it and if we were caught discussing it 
on company time that we™d be terminated.ﬂ  Wiitala testified 
that she did not recall the exact words used by Williams on 
June 17, but that the latter had 
mentioned ﬁreports that there 
had been some people talking to
 union officials about possibly 
getting a union to come in,ﬂ and that ﬁif we were found out who 
was talking to the union there would be a possibility of some 
reprimanding being done,ﬂ though Wiitala was not certain 
whether Williams had mentioned loss of jobs for doing so.  
Wiitala also testified that Williams had said ﬁthat Nortech 
frowned on unions and that there would be a possibility they 
could close our plant if a union should come in.ﬂ  But, when it 
was pointed out that in her prehearing affidavit she had stated 
that she did not recall if Williams had said anything about the 
plant closing or moving if th
e Union came in, Wiitala an-
swered, ﬁNo, I don™t think she said anything about it closing.ﬂ  
Of course, as quoted above, Williams admitted that possible 
plant closing had been one message that she had wanted to 
communicate to line one employees, in the course of talking to 
them about the Union. 
Part-time assembler Krumm gave testimony about a series of 
ongoing remarks by Will
iams concerning the consequences of 
unionization.  Williams disputed none of that testimony by 

Krumm.  As to what had been 
said on June 17, Krumm recalled 
only that Williams had said, ﬁT
hat someone had been talking 
about a union and that it wasn™t allowed on company property 
                                                          
 3 Passig admitted that her preheari
ng affidavit™s description of Wil-liams™s statements made no mention of conveying a message from 
Youker, nor of having gotten instructi
ons from him.  Nevertheless, the 
affidavit™s account was neither read in
to the record nor was the affida-
vit offered as an exhibit.  Accordingly, it is not possible to conclude 

that Passig™s affidavit account did not
 recite that Williams had said 
ﬁTed had gotten wind that there was talk of a union.ﬂ  Williams denied 
that, before Witha had left on June 19, she had been instructed by any-
one in management to talk to employees about the Union.  But, she did 
not deny having told employees that
 Youker had said that he ﬁhad 
gotten wind that there was talk of a union.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 232or on company time.ﬂ  Over the next week or two, as Williams 
and the employees worked on line one, Krumm testified that 
Williams had warned that there would be reprimands for any-
one caught talking to union officials and ﬁthat maybe Nortech 
wouldn™t want a union there, that they could just move it some-
place else.  Shut the 
plant down and move.ﬂ 
Witha testified that when she arrived for work on June 17 an 
ﬁangryﬂ Williams had accused he
r (Witha) of having done ﬁall 
the cables wrong.ﬂ According to Witha, she replied that she had 
asked Williams about those cables
, but Williams retorted ﬁthat I 
didn™t and that she didn™t want to . . . come in to a bunch of 
rework.ﬂ  These are the remarks upon which the General Coun-
sel bases the allegation of unlawfully motivated oral warning. 
Williams agreed that she had broached the previous night™s 
cable work when Witha reported for work on June 17:  ﬁI recall 
telling her that this was like the second or third day we had had 
to come in and do rework on . . .  jobs that had been done the 
night before and the problem we
 had with this one was, you 
know, it took several hours to correct and put us behind for the 

day.ﬂ  Interestingly, when asked specifically, Williams testified 
that she had told Witha that the problem was not just the omit-
ted heat shrink and, further, wh
en asked specifically if she had 
told Witha about putting the co
nnections on wrong cable ends, 
Williams responded, ﬁYes, I did.ﬂ  
Yet, in her narrative descrip-
tion of this conversation, Will
iams advanced no spontaneous 
description of having said anything to Witha about D-sub con-
nectors having been assembled 
on the Hirose cable ends nor, 
for that matter, the reverse. 
Asked about Witha™s response to what had been said to her, 
Williams testified, ﬁWell, her 
immediate response was she had 
asked me the question about the heat shrink which I absolutely 
did not recall her asking me, and from there it just got hostile 
and argumentative.ﬂ  There is no
 basis for concluding that Wil-
liams had not been afforded an opportunity to describe any 

statements about purported critic
ism about connectors being put 
on the wrong cable ends.  She wa
s asked specifically if Witha 
had denied having done that.  Bu
t, Williams sidestepped a di-
rect answer to that question:  ﬁWell, she was the one who had 
worked on the job up to, you know, that point.ﬂ 
Beyond the substance of what had been said by the two 
women, there can be no questi
on that their conversation did 
evolve into an argument.  Banks 
observed it.  She testified, ﬁIt 
was quite obvious, quite loud.ﬂ 
 Passig, still at work when 
Witha had arrived that day, testif
ied that some of that conversa-tion had been conducted in normal conversational tone, but part 
of the time it had been, 
ﬁA little loud I suppose.ﬂ 
After her exchange with Williams, Witha started to work.  
But a few minutes later she was included in a conversation 
between Williams and the three ni
ght-shift line one assemblers.  
Witha testified that Williams said ﬁthere was [sic] rumors of a 
union, of union activity, and that if we want a union that™s fine 
to do it on our own time but any union discussion during com-
pany time would be grounds for i
mmediate dismissal, and that 
if a union were to come in within six months nobody would 

have a job.ﬂ  Similarly, Banks testified that Williams ﬁsaid that 
there were rumors that we were talking about union in the plant 
and that if it was continued that the people talking would be terminated and that the plant would close and leave the areaﬂŠ

that ﬁthey™d move to a different area.ﬂ 
Over the course of the remainder of that afternoon Witha 
spoke with three officials regard
ing her work on June 16.  She 
spoke about it with Line Leader Kathy Laughlin.  It is undis-

puted that Laughlin agreed that Witha had followed the green 
bar by not applying heat shrink to the D-sub cable ends™ ex-
posed wires and, also, agreed that Williams made derogatory 
remarks about and showed no resp
ect for the employees.  It 
also is undisputed that, during th
at latter discussion, Witha had 
characterized Williams as a ﬁrotten c--t.ﬂ  However, neither 
Youker nor Williams testified that Laughlin had reported that 
remark by Witha.  And there is no other evidence which would 
supply a basis for concluding that
 either Williams or, more 
importantly in view of his decision-making role, Youker had 
knowledge as of June 19 that W
itha had so characterized Wil-
liams to Laughlin. 
Witha also engaged Engineer Ranweiler in a discussion of 
her D-sub cable assemblies.  Both testified that she had re-
ported that she had assembled the cable ends as provided by the 
green bar.  Ranweiler acknowledged that the heat shrink had 
been ﬁthe only issue that she brought to me.ﬂ  Not surprisingly, 
given posted instructions descri
bed in subsection A above, it is 
uncontroverted that Ranweiler 
had asked why Witha had not 
gotten the job ﬁsigned offﬂ with hi
m, as she did with other jobs.  
There is no evidence concerning what, if any, reply Witha had 
made to that question. 
It also is uncontradicted that Witha complained to Ranweiler 
about Williams as a supervisor.  Pointing out that she had ques-
tioned Williams about the heat shrink, Witha stated that Wil-
liams was ﬁa bad line leaderﬂ and was ﬁnot answering a ques-
tion properly or whatever,ﬂ as 
Ranweiler put it.  However, al-
though he described generally that Witha had been ﬁvery upset 

and irritated at,ﬂ and seemed to be ﬁtrying to get me to side 
with her to basically be agains
t,ﬂ Williams, as well as ﬁjust 
upset at Debbie and wanting to
 let me know that,ﬂ Ranweiler 
never attributed to Witha any 
derogatory remark about Wil-
liams, such as the above-mentio
ned one which Witha had made 
to Laughlin about Williams. 
Significantly, Ranweiler testif
ied that, during his conversa-
tion with Witha, ﬁMy only objective was toŠif it was incorrect 

and wasn™t correct on the green bar was to get it added on to 
there.  So that in future jobs that it was very clear that that heat 
shrink needed to be on there.ﬂ  In fact, as pointed out in subsec-
tion B, above, Ranweiler acknow
ledged that he subsequently 
had made that correction to 
the green bar for that job. 
The final official with whom
 Witha spoke on June 17 had 
been Plant Manager Youker.  Their conversation occurred at 

the facility™s copier.  Each testified to having wanted to speak 
to the other.  As will be seen, however, Youker™s explanation 
for wanting to speak with Witha encountered heavy going in 
view of the overall evidence presented by the record. 
Witha testified that she had approached Youker.  ﬁThis is 
bullshit,ﬂ she testified that she had told him, ﬁbecause I kind of 
got reamed out in front of everybody, and that there was noth-
ing on the parts list, nothing on the print, nothing in the instruc-
tions, and that I had questioned th
is beforehand,ﬂ after which he 
had asked if she wanted to ﬁget together with Deb and discuss 
 INTERCON I (ZERCOM) 233itﬂ in his office.  To that question, she testified that she had 
replied, ﬁWe™ve already discu
ssed it and I know what her posi-
tion is.  She is saying that I ne
ver asked so I really don™t see 
any point in it.ﬂ 
Actually, Youker did not contra
dict Witha™s description of their conversation at the copier. 
 During cross-examination, he 
acknowledged that she had begun the conversation by bringing 

up the heat shrink problem.  Witha ﬁexpressed to me that Deb 
had not been clear on the heat shrink on the cables and we dis-
cussed that,ﬂ he agreed.  During direct examination, Youker 
provided a fairly complete narr
ative description of the heat 
shrink problem.  But, during that description, he made no men-
tion of D-sub and Hirose cable e
nds.  Asked specifically if he 
had ﬁtalked toﬂ Witha about that
, Youker responded, with some 
seeming uncertainty, ﬁweŠyeah, we mentioned that,ﬂ and, in 
response to a followup specific 
question, ﬁShe didn™t really 
deny it, no.ﬂ  But, in contrast to his narrative account of what 
had been said about the heat shrink, Youker advanced no like 
description of what assertedly
 had been ﬁmentionedﬂ at the 
copier about D-subs and Hiroses. 
 As it turns out, that is not the 
only problem for Respondent re
vealed by examination of 
Youker™s testimony concerning hi
s conversation with Witha at 
the copier. 
First, in the course of explaining why he had wanted to talk 
to Witha at the copier, Youker actually minimized whatever 
mistakes might have occurred on the 75 cables.  Thus, he testi-
fied that he had been ﬁconcerned about the fact that we had a 
problem with quality and the fact 
that we had to take our key 
cable assemblersﬂ and assign them to rework at the expense of 

ﬁlosing production in another area.ﬂ 
 But, testified Youker, that 
had not been his main concern: 
ﬁthis was such a small incident, 
such a small issue,ﬂ and, further, ﬁas I said this was not a big 
issue to me.  We were going to talk this out and be done with it 
so I assumed the next day we could just rationally talk this 
thing out and have it done.ﬂ  In fact, the evidence shows that 
mistakes are not all that uncommon on work performed by 

Respondent™s Aitkin assemblers. 
Second, as of June 17, testif
ied Youker, his biggest concern 
about Witha had been her purporte
d negative or bad attitude: ﬁit 
sounded like Sue was starting a lot of fires in different places so 

I said I™m just going to go up and talk with her and iron this 
thing out.  So I went out to the copy machine to makeŠ.ﬂ  
Then, Youker testified, ﬁI wanted to discuss the problems with 
her attitude at that time,ﬂ but Witha appeared ﬁvery agitated.  
Very abrupt.  Her body language told me right away that she 
was not in a state to be really pr
essured or talked to so I just 
thought to myself the best thing I can do at this point is to let 
her cool off and I™ll pull her in tomorrow.  We™ll have a discus-
sion.ﬂ  Yet, ﬁattitude,ﬂ
 as opposed to quality of work, turned out 
to be a difficult criticism for Youker to support, as discussed in 
the following points. 
Third, Youker testified that 
his concern about Witha™s sup-
posed negative or bad attitude ha
d arisen, in part, because of 
what had assertedly been repor
ted to him when ﬁa couple of people [came] in and [said] there was a lot of friction going on 
on the line,ﬂ identifying those people as Diane Passig, Becky 
Steele and ﬁanother employee also
 and I don™t recall who that was but I remember there were three employees.ﬂ  Indeed, as 
his testimony progressed, Youker appeared to be trying to for-
tify the significance of what employees purportedly had re-
ported:  ﬁThe fact was [Witha] caused much turmoil in the 
plant,ﬂ and Witha ﬁdecided that she was going to undermine the 
authority of her line leader.ﬂ  
Yet, Williams never corroborated 
that assertion.  Although she co
mplained about Witha™s assert-
edly hostile and argumentati
ve conduct, Williams never 
claimed that she felt that W
itha had been attempting to under-
mine her authority as line leader.  Nor did Williams testify that 
she had ever discussed such a possibility with Youker. 
Beyond that, Passig appeared as 
a witness.  But, she never 
corroborated Youker™s account of her having complained to 
him about Witha causing ﬁa lot of frictionﬂ on line one.   Nor 
did Passig testify that, in fact, 
Witha ever had done so.  More-
over, neither Steele nor any other employee appeared and gave 
testimony either about Witha 
having engaged in such miscon-
duct or about having complained to Youker about it. 
Fourth, in the course of describing events which had led him 
to want to talk with Witha, 
and about his copier conversation 
with her, Youker testified, ﬁI talked to Joe Ranweilerﬂ who 
purportedly reported, ﬁThat Sue ha
d come in to him basically 
not so much discussing the cable problem but complained more 
about Deb than anything else.ﬂ  
Of course, as described above, 
that was pretty much what Ra
nweiler did testify had occurred 
when Witha had spoken to him on June 17.  The difficulty 
which that conversation poses 
for Youker™s descriptions of 
events which had led him to want to talk to Witha that after-

noon, at the copier, is that Witha had not reported for work on 
June 17 until 3:30 p.m. and Ranwe
iler testified that he had re-
ported her remarks to Youker when the two men ﬁwent to 

lunch,ﬂ at which luncheon discu
ssion Ranweiler testified that 
he had described for Youker what Witha had said ﬁthe day 
before.ﬂ  To be sure, Ranweile
r almost immediately expressed 
some uncertainty about whether it had been ﬁthe day before.ﬂ  

Nonetheless, Youker and Ranw
eiler™s luncheon conversation 
could not have occurred on June 
17, inasmuch as Witha had not 
arrived for work that day until 
after lunch.  Therefore, Youker 
could not have been relying upon anything said to him by Ran-
weiler, as Youker claimed he had been, when he (Youker) 
spoke with Witha at the copier. 
Finally, as his testimony progr
essed, Youker began to add to 
his accusations against Witha.  After having complained about 
her attitude toward Williams, toward being criticized, and to-
ward proper maintenance of order in the Aitkin facility, Youker 
abruptly threw in, during cross-examination, that Witha had 
been ﬁthrowing stuff around.ﬂ  Challenged regarding that 
abruptly injected complaint about Witha, Youker claimed that 
she had thrown around, ﬁCables, you know, like picking a cable 
up here and just tossing it like this and doing her work and just, 
you know, really beingŠ.ﬂ  Youke
r did not claim that he had 
seen Witha do that.  Nor did he claim that Williams or any 
other line leader had reporte
d having seen Witha throwing 
around cables.  Instead, Youker testified that he had learned 

from ﬁother employeesﬂ that Witha had been doing that.  But, 
he never identified any one of those ﬁother employees.ﬂ  Not 
one employee appeared as a witness and testified to having 
seen Witha ﬁthrowing stuff around,ﬂ nor to having seen her 
ﬁtossingﬂ around cables. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 234D. Events of June 18 and 19 
Youker testified that no decision to discipline Witha had 
been made by him when he had spoken to her at the copier on 
June 17.  In fact, he claime
d that, ﬁEverything would have 
stopped if Sue and I could have spoke[n] that day at the copy 
machine.  We would not have pursued anything any further.  
I™m sure we could have ironed ev
erything out then.ﬂ  Of course, 
he admittedly had not said anything to Witha about purported 

attitude problems at the copier.  But, he blamed on Witha that 
failure to have done so:  ﬁThat didn™t take place because of her 
hostility and you just couldn™t communicate with her or this 
whole thing could have been avoided and Sue would have still 
been with the company.ﬂ  Furt
hermore, Youker did not claim that, even after that conversation, he had made any decision on 
June 17 to discipline Witha:  ﬁI 
just thought to myself the best 
thing I can do at this point is to let her cool off and I™ll pull her 

in tomorrow.  We™ll 
have a discussion.ﬂ 
Williams, however, claimed that ﬁthe next morning when I 
came in it had been determined that they were going to have a 
disciplinary meeting with her [Witha].ﬂ  There can be no ques-
tion about the fact that Williams 
was referring in that testimony 
to Wednesday, June 18.  As di
scussed below, Witha did not report for work that afternoon.  
And with respect to that as-
serted disciplinary de
cision, Williams testif
ied, ﬁWe were going 
to have it the 18th but she didn™t come to work.ﬂ 
Youker did not advance any te
stimony about having made 
such a disciplinary decision so early as by the morning of June 
18.  As mentioned in the prec
eding subsection, he and Ran-
weiler had lunch.  By then, Ranw
eiler testified, he had spoken 
with Williams.  When he asked her ﬁwhat was the problemsﬂ 
with the cables worked on by Witha on June 16, he claimed that 
Williams had responded only that ﬁa certain number of these 
cables had been soldered with the D sub end on the end that had 
the Hirose back shell already on it as in Exhibit R-3.ﬂ  Interest-
ingly, while he made no mention of Williams having said any-
thing about the missing heat shrink when he had asked her 
ﬁwhat was the problems,ﬂ Ranweiler did testify, ﬁI don™t re-
member at that point if we went and changed the green bar at 
that time to reflect the properŠthat™s what we do.ﬂ 
When he later that day had lunch with Youker, Ranweiler 
testified, ﬁdiscussions at that point came up as far as what had 
happened, how hostile and irritated or agitated or whatever like 
that the day beforeﬂ With assertedly had been:  ﬁSue was talk-
ing about Debbie and we discussed that at that time, and about 
the issue of which end the D sub went on and also briefly the 

issue of the heat shrink,ﬂ testif
ied Ranweiler.  Youker testified 
only that Ranweiler had said, ﬁT
hat Sue had come in to him 
basically not so much discussing the cable problem but com-
plained more about Deb than 
anything elseﬂŠabout, ﬁBeing 
treated unfairly and just, you know, that she was being unrea-

sonable and she just tried to explain the problem and that that 
didn™t happen and that was basi
cally it.ﬂ  In recounting his 
luncheon conversation with 
Ranweiler, Youker once more 
made no spontaneous reference to
 having discussed ﬁthe issue 
of which end the D sub went 
on.ﬂ  Moreover, though not in-volved in disciplinary decisions 
or supervision of employees, 
Ranweiler testified, 
Ted may have mentione
d that he was going 
to speak to her.ﬂ  As a result, both Youker and Ranweiler por-
trayed the situation as more in
vestigatory than disciplinary by 
the time of lunch on June 18, notwithstanding the testimony by 
Williams that a disciplinary decision already had been made by 

the morning of June 18. 
Youker appeared to be testifying that his decision to disci-
pline Witha did not oc
cur until that afternoon when she tele-
phoned him to give notice that she would not be reporting for 

work on June 18.  That call 
occurred before Witha was sched-
uled to report at 3:30 p.m.  ﬁI wa
s upset and I didn™t feel well,ﬂ 
she testified, so she called Youker and ﬁtold him that I didn™t 
feel well and that I would not be
 in today and there was a pause 
and he said ‚Okay™ and I said
 ‚Okay™.  I said ‚goodbye™ and 
hung up.ﬂ Youker testified that when cal
led by Witha on June 18, she 
ﬁwas very short, very abrupt with me on the phone, said ‚I™m 
not coming in.™  I said ‚Okay.  Why?™  She says ‚I don™t feel 
good™ and basically she hung up the phone so I didn™t get a 
chance to speak with her at all that day other than that very 
brief fifteen second conversation.
ﬂ  Yet, cross-examination led 
Youker to concede that employees ordinarily report in such 

calls only that they are sick and th
at is about the extent of such 
conversations.  ﬁNo normally, no
,ﬂ he testified, do employees 
explain why they are sick and why they are calling; only 
ﬁ[s]ometimes they willﬂ do so, he acknowledged. 
Nevertheless, Youker testified that
 after Witha™s call, ﬁat that 
point it became clear that there was more going on with her 
attitude because she hadn™t cooled
 off at all after all night to 
think about it so I decided then that we needed to do something 
because the other employeesŠmy concern with this as a pro-
duction manager is that it affects all other people in the plant 
and my main concern is that production goes out the door.ﬂ  He 
added, ﬁI can™t have that affected so I needed to nip that in the 
bud because I was in fear that she was undermining the author-
ity of our supervisor and myself with that so I needed to take 
care of it right away.  So we decided upon the formal written 
statement.ﬂ 
Youker never explained who ﬁweﬂ had beenŠcertainly not 
Williams, as she denied having been involved in making the 

decision to issue the written warning to Witha:  ﬁI was not in a 
position to really do that at th
at time.ﬂ  Furthermore, Youker 
never did explain with particul
arity how Witha™s sick call 
would adversely affect production of other employees at the 
Aitkin facility, nor how such
 a call would unde
rmine supervi-sion there.  Certainly there is neither contention nor evidence 
that sick calls are extraordinary events at Respondent™s Aitkin 
facility, nor that they sometimes display to coworkers an atti-
tude detrimental to production and plant discipline. 
As described in subsection A,
 above, Witha received the 
written warning and was notified of the transfer to day shift at a 
meeting during the afternoon of June 19.  Before that happened 
that day, however, another disciplinary action was taken by 
Respondent that day.  It is alle
ged that, in the course of doing 
so, a statement was made which violated Section 8(a)(1) of the 

Act. 
Shortly after noon on June 19,
 assembler Passig was sum-
moned by Williams to Youker™s office.  With Youker present, 
Williams said that Passig had displayed a bad attitude by 
ﬁ[g]rumbling about wagesﬂ and ﬁt
hat the new people were sick 
 INTERCON I (ZERCOM) 235of hearing me in the lunchroom.ﬂ  After Williams finished her 
remarks, Youker said that Passig 
ﬁcould consider that a verbal 
warning,ﬂ and that she could im
prove her attitude, Passig testi-
fied, ﬁBasically by keeping my
 mouth shut.ﬂ  Someone brought 
up the Union and, Passig testified, without dispute, Youker 
ﬁbrought out a legal book and said that, you know, it was 
against the law to discuss union on company time, that it would 
be grounds for termination.ﬂ 
Passig then said that in view of what had been said to her, 
she felt that she wanted a transfer to a line supervised by a line 
leader other than Williams, or else she (Passig) would quit.  
After brief discussion between
 themselves, Youker and Wil-
liams agreed to Passig™s request
 and, shortly afterward that 
same afternoon, Passi
g was transferred.
4 Turning back to Witha, shortly after she began work on June 
19 she also was summoned to Youker™s office where she was 
read, line-by-line, and issued a copy of the written warning and, 
in addition, was told that she would be transferred on Monday, 
June 24 to day shift where she would be working until reviewed 
on Thursday, June 27 and could be terminated if that review did 
not reveal improvement in her wo
rk and attitude.  Those facts 
are not disputed.  Others warrant closer inspection. 
Consistent with Youker™s testim
ony about whatever mistakes 
made on June 16 being ﬁsuch a small incident, such a small 
issue,ﬂ as described in subs
ection C above, both Youker and 
Williams testified that the subject of Witha™s performance had 

occupied but a small portion of 
the June 19 disciplinary meet-
                                                          
 4 As pointed out above, the complaint alleges that Youker had 
unlawfully threatened Passig during the 
June 19 meeting.  After direct 
examination of Passig had been co
mpleted, the General Counsel sud-
denly moved to amend the complaint to
 allege that the verbal warning 
issued to her had been unlawfully motivated, in violation of Sec. 
8(a)(3) and (1) of the Act.  I denied that motion. 
By February 4, 1998, the date of the hearing, more than 6 months 
had passed since the verbal warning 
had issued to Passig.  True, the 
charge underlying the complaint alleged violation of Sec. 8(a)(3) of the 
Act.  But it did so only with respect
 to ﬁa constructive discharge [of] 
employee Sue Witha.ﬂ  Obviously, the Government knew, or should 
have known, about the verbal warning to Passig when the complaint 
issued on October 9.  After all, it ha
d issued to her during the course of 
a meeting in which, it is alleged specifically, Youker had made an 
assertedly unlawful remark to Passi
g.  Beyond that, Passig™s testimony 
about that meeting was elicited by 
the General Counsel during direct 
examination, not by Respondent.  Cf., 
Pincus Elevator & Electric Co.
, 308 NLRB 684 (1992).  Consequently, there is no basis for inferring 
that issuance of that verbal warni
ng to Passig somehow came as a sur-
prise to the General Counsel at the heari
ng.  To the contrary, it is fair to 
conclude that the Government kne
w about it before the hearing had 
commenced.  Yet, when preliminar
y motions were invited after the 
hearing commenced, no motion to amend the complaint was made at 
that time.  Nor, so far as the record discloses, was Respondent™s coun-

sel given any notice prior to the hearing that there was a possibility that 
an amendment might be made to the complaint. 
The Board traditionally allows complaint amendments during hear-
ings.  See, e.g., Performance Friction Corp.
, 319 NLRB 859 (1995).  
That is normally allowed, however
, when unexpected evidence is ad-
duced.  Unexpectedness cannot be said
 to have existed here.  Simple 
fairness dictates that respondents be
 informed off all alleged unlawful 
conduct at the earliest point possible, so that they are able to marshal all 

evidence needed to pres
ent a complete defense to all misconduct attrib-
uted to them. 
ing.  ﬁNo, not a great dealﬂ of time, Youker testified, had been 
spent discussing Witha™s performance.  Similarly, while Wil-
liams testified that Witha was told ﬁwe seemed to have prob-
lems with her quality,ﬂ Williams further testified, ﬁI guess the 
biggest problem about it was when approached with different 
issues as far as quality was concerned it was always met with a 

hostile argumentative response,ﬂ such
 as, ﬁIt wasn™t her fault.  
None of these things were ever he
r fault.  It was someone else™s 
fault.ﬂ  Indeed, asked to explain the very purpose of the written 
warning, Williams conceded that it had only been ﬁin small part 
her work because of the mistakes.ﬂ 
If Witha™s attitude truly had been Respondent™s concern, that 
leads naturally to evaluation of 
a second consideration.  Both 
Williams and Youker claimed that the transfer to day shift had 

been to provide further training for Witha.  ﬁTraining,ﬂ of 
course, can be a nice generality, susceptible of being advanced 
to provide a legitimate shield for what, in reality, is a concealed 
sword of retaliatory action because of union activity.  Once that 
shield is pushed aside here, it is difficult to understand exactly 
how further training might improve
 asserted employee recalci-
trance.  Respondent presented no evidence whatsoever that its 
training encompassed, or ever had encompassed, attitude im-
provement.  So far as the evidence discloses, training supplied 
no more for Respondent™s employees than opportunity to be-
come more proficient in job pe
rformance.  Respondent was not 
concerned with Witha™s job perfor
mance; it claimed that it had 
been her hostility, abruptness, argumentativeness which sup-
posedly had given rise to concern.  There is simply no evidence 
that ongoing training, as supplied by Respondent, would ad-
dress those purported concerns. 
Witha denied that any explanat
ion had been provided to her 
during the June 19 meeting as to
 what was meant by poor atti-
tude.  She also denied having been told what she could do to 

improve her attitude nor, for that matter, her performance.  
When Williams was asked what explanation had been given to 
Witha as to why training was being imposed, Williams side-
stepped a direct answer, responding 
first, ﬁWell, I believe that™s 
why we were going to bring her back,ﬂ and, then, ﬁAs far as I 

recall she was told she was going to come back for training and 
evaluation and that was why we wanted her back during the 
day.ﬂ  Youker, to whom Williams 
attributed those remarks, as 
well as the decision to transfer Witha to day shift, never really 

explained precisely how he felt 
that further training might im-
prove Witha™s attitude. Before he left work that day, Youker testified, he had gone to 
where Witha had resumed work 
on line one, at about 4 p.m., and, observing that she was upset 
and angry, assured her that it 
was not ﬁa big dealﬂ and ﬁthat we can work through thisﬂ.  

Witha denied that such a conversation had occurred.  No other 
assembler working on line one that day at 4 o™clock corrobo-
rated Youker™s testimony: tes
tified to having seen him ap-
proach and speak to Witha.  To the contrary, Wiitala testified 

that she had worked until appr
oximately 4:30 p.m. on June 19, 
but had no recollection of seeing Youker approach Witha on 

line one, after having seen the latter return from Youker™s of-
fice.  Even more certain was night shift assembler Banks.  

ﬁNo,ﬂ she answered firmly, when asked if Youker had spoken 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 236to anyone on line one before leaving work on June 19, after the 
ﬁhighly agitatedﬂ Witha had returned from Youker™s office. 
Banks also testified that, after Williams and Youker had left 
for the day on June 19, she had been told by Witha that the 
latter was being returned to day shift.  ﬁI figured she was out of 
there,ﬂ testified Banks and she to
ld as much to Witha.  Thus, 
Witha testified that she had been told by Banks, ﬁIt™s been nice 
knowing you.ﬂ 
As she tried to continue workin
g on June 19, Witha testified, 
ﬁI was having a very hard time concentrating and even focus-
ing,ﬂ because ﬁI was re
ally depressed and . . . if I built it right 
and I followed all my procedures and everything I had no 
chance staying there,ﬂ inasmuch as it appeared ﬁthat this was 
just a way to get me out.ﬂ  So, she signed out, writing ﬁDoneﬂ 
on her daily time report:  ﬁI just really felt I had no future left.ﬂ 
II. DISCUSSION 
There can be no legitimate doub
t about a conclusion that Re-
spondent™s line one employees 
had been threatened with 
retaliation if they were caught discussing the Union at Respon-

dent™s Aitkin facility.  As set forth in section I,C, supra, Wil-
liams admitted that she had set out on June 17 to ﬁlet [employ-
ees] know that talking about [a union] on company time was 
not permitted.ﬂ   Moreover, Williams never disputed that she 

had warned employees of adve
rse employment consequences 
should they be caught doing so. 
True, the employees™ testim
ony did not always correspond 
regarding the precise adverse 
employment consequences enun-
ciated by Williams, should so
meone be caught discussing the 
Union, a union or union-relate
d subjects on company time.  
Yet, Williams never denied actually having made any of those 
types of threats.  Moreover, ther
e is ample basis for concluding 
that Williams had threatened more than one adverse employ-

ment consequence, for being ca
ught engaging in such discus-sions, on each occasion when she raised the subject and, be-
yond that, on the various occasi
ons when she addressed that 
subject with employees.  Inherent
ly, after all, reprimand, termi-
nation, and dismissal are not mu
tually inconsistent personnel 
actions; more than one could be taken, without excluding the 
possibility of another, as well.  Therefore, I conclude that the 
undisputed evidence credibly establishes that Williams did 
threaten adverse employment co
nsequences would be directed 
against employees caught talking about the Union, unions, and 

union-related subjects during company time. 
The statutory protection accorded under the Act by the Su-
preme Court to workplace discussion of unions among employ-
ees has been reviewed in 
MDI Commercial Services, 
supra, 325 
NLRB 33 at 71Œ72, and in Koronis Parts, Inc.
, 324 NLRB 675, 695, 696 (1997).  There is no evidence that Respondent has any 
rule prohibiting or restricting workplace discussion among 
employees of non-work-related subjects.  Thus, by warning 
employees of adverse employment
 consequences for discussing 
the Union, unions, or union-re
lated subjects during company 
time, Williams had singled out only statutorily protected dis-
cussions for prohibition.  Beyond that, utilization of the phrase 

ﬁcompany timeﬂ naturally c
onveys both work and paid non-
workŠbreaks, lunch periodsŠ
times, thereby imposing an 
overly broad and unlawful prohibition.  See, e.g., 
Limestone 
Apparel Corp., 255 NLRB 722 fn. 1 (1981), enfd. 705 F.2d 799 
(6th Cir. 1982); and 
Florida Steel Corp. v. NLRB
, 529 F.2d 
1225, 1230Œ1231 (5th Cir. 1976).  Therefore, by Williams™ 
threats of employment retali
ation against em
ployees caught 
discussing the Union, unions, or union-related subjects during 
company time, Respondent violated
 Section 8(a)(1) of the Act. 
Any argument that those remarks had represented no more 
than a single statutory supervisor™s opinion, and did not truly 
reflect an antiunion position by Respondent, is dispelled by the 
uncontested evidence regardin
g what occurred on June 19, 
during Passig™s meeting with W
illiams and Youker.  As de-
scribed in section I,D, supr
a, during that meeting Youker 
warned that discussion of unions on company time would be 
grounds for termination.  Aside from the fact that his warning 
constitutes an independent violation of Section 8(a)(1) of the 
Act, it also demonstrates that similar threats by Williams repre-
sented not simply her personal view, but the antagonistic view 
toward unions harbored by Respondent. 
It also is alleged that on June 17 Williams ﬁthreatened em-
ployees with either termination or more onerous working con-
ditions for talking about union-re
lated subjects, the latter of 
which would cause them to quit their employment.ﬂ  If true, of 
course, such an allegation would be evidence supporting the 
constructive discharg
e allegation involving 
Witha.  Yet, al-though Williams did make threats of termination, there is no 
evidence either that she threatened more onerous working con-
ditions or, more importantly, warned of causing employees to 
quit.  Therefore, I shall dismiss the ﬁmore onerous working 
conditionsﬂ alternative to that allegation, as well as the ﬁcause 
them to quit their employmentﬂ portion of it. 
Beyond the June 17 prohibitions 
and threats connected to it, 
the complaint alleges that Williams also warned of the possibil-
ity that Nortech might close the Aitkin facility, and relocate its 
operations, should employees become represented by the Un-
ion.  In fact, Williams never di
sputed the testimony of employ-
ees Wiitala, Krumm, Witha, and Banks that she (Williams) had 
warned that the Aitkin facility
 might be closed should its em-
ployees become unionized, with operations there being relo-

cated.  To the contrary, Williams conceded that such a possible 
consequence had been one of the messages that she wanted to 
communicate to employees on June
 17.  In consequence, the 
credible evidence establishes that Williams did warn employees 
that their unionization could lead 
to closure of the Aitkin facil-
ity and to relocation of th
e operations conducted there. 
Threats of closure are regarded as one of the ﬁhallmarkﬂ and 
most serious violations of the Act.  See, e.g., 
Koronis Parts, 
Inc., supra at 691.  True, an em
ployer can make predictions 
about the consequences of em
ployees exercising statutorily 
protected activities.  However, 
such ﬁprediction[s] must be 
carefully made on the basis of objective fact to convey an em-

ployer™s belief as to demonstr
ably probable consequences be-
yond its control.ﬂ  
Schaumberg Hyundai, 318 NLRB 449, 450 
(1995), citing 
NLRB v. Gissel Packing Co.
, 395 U.S. 575 
(1969).  Obviously, Nortech could control whether or not to 

close the Aitkin facility; that was seemingly within its power.  
Respondent presented no evidence during the hearing of any 
objective facts showing that consequences beyond its or 
Nortech™s control would force closure of the Aitkin facility, 
 INTERCON I (ZERCOM) 237should employees working there 
select representation by the 
Union. Certainly, Williams did not convey any such fact to 
employees on June 17, in the course of warning them of possi-
ble closure. To be sure, Williams warned onl
y of a possibility of closure 
of the Aitkin facility, should 
employees working there become 
unionized.  Nevertheless, equivo
cation hardly diminishes the 
impact of unlawful threats.  See discussion, L™Eggs Products 
236 NLRB 354, 388 (1997), enfd. in pertinent part 619 F.2d 
1337 (9th Cir. 1980), and cases cited therein. 
 Similarly, the coercive impact of such threats is hardly less-
ened by a supervisor™s portrayal of an unlawful threat as being 
a personal opinion of that supervisor.  
Winkler Bros. Co.
, 236 
NLRB 1371, 1372 (1978).  Nor can Respondent take solace in 
some sort of defense that Williams had been doing no more 
than conveying ﬁfriendly advice
ﬂ to line one™s employees on 
June 17, about possible job lo
ss resulting from closure should 
the Union become their bargaining agent.  For, ﬁwarnings of 
Company retaliation cast as friendly advice from a familiar 
associate might be more credible, hence more offensive to 
[Section] 8(a)(1) than generalized utterances by distant com-
pany officials.ﬂ  
NLRB v. Big Three Industries Gas & Equip-
ment Co., 579 F.2d 304, 311 (5th Cir. 1978), cert. denied 440 
U.S. 960 (1979).  Accord:  NLRB v. Dover Corp.
, 535 F.2d 
1205, 1209 (10th Cir. 1976), cert. denied 429 U.S. 978 (1976); 
Seligman and Associates, Inc. v. NLRB
, 639 F.2d 307, 309 (6th 
Cir. 1981).  Therefore, Respondent
 violated Section 8(a)(1) of the Act when Williams threatened that the Aitkin facility might 
by closed by Nortech, and ope
rations there relocated, should 
employees working there become represented by the Union. 
Those violations of Section 8(
a)(1) of the Act provide a sig-
nificant background for Respon
dent™s issuance of a written 
warning to, and transfer to day shift of, Suzanne Witha.  That 
is, they display Respondent™s an
imus toward unions and toward 
unionization of employees working 
at the Aitkin facility where, 
of course, Witha was employed.  
Still, as pointed out in subsec-
tion A above, it must not escape not
ice that there is no direct 
evidence that Respondent had known about Witha™s union 
sympathies and activities as of June 19.  Even so, direct evi-
dence is not essential to a c
onclusion that knowledge of union 
activities existed at th
e time of alleged discriminatory conduct.  
ﬁThis ‚knowledge™ need not be established directly, however, 
but may rest on circumstantial evidence from which a reason-
able inference of knowledge 
may be drawn.ﬂ (Citation omit-
ted.)  Montgomery Ward & Co.
, 316 NLRB 1248, 1253 (1995).  
See also 
Alumbaugh Coal Corp. v. NLRB
, 635 F.2d 1380, 1384 
(8th Cir. 1980); Webco Bodies, Inc. v. NLRB, 595 F.2d 451, 454 (8th Cir. 1979); 
Davis Supermarket v. NLRB, 2 F.3d 1162, 1168 (D.C. Cir. 1993), cert. denied 511 U.S. 1003 (1994). 
There is ample basis for inferring that Respondent had 
knownŠor, at least, suspected, see 
Handicabs, Inc.
, 318 NLRB 
890, 897 (1995), enfd. 95 F.3d 681 (8th Cir. 1996), cert. denied 
521 U.S 1118 (1997), and cases cited thereinŠthat Witha had 
been active on behalf of the Union.  Prior to June 17 Witha had 
been inquiring of employees about their interest in representa-
tion by the Union and, in the process, she had directed inquiries 
to a not insubstantial number of her coworkers.  Williams ad-
mitted that she had learned that
 union conversations were oc-curring from an employee, Joanne Ostriech.  Williams never 
testified in any detail regarding everything said to her by 
Ostreich about those ac
tivities.  Ostreich did not appear as a 
witness to describe what all she had said to Williams about the 
union activities then occurring at the facility.  Still, Williams 
admitted that it had been based on Ostreich™s information that 
she (Williams) had set out to inform employees of the restric-
tion on union discussions among employees and the possible 
consequences of unionization.  
Those meetings with employees 
tend to demonstrate so great a concern by Williams, about un-
ion activity in progress at Aitkin, that it seems difficult to be-
lieve that Williams would not 
have asked Ostriech about the 
identity of the employee who was doing the talking about a 

union.  Indeed, Williams never denied having been told by 
Ostriech that Witha was that employee. 
There are other factors which tend to further support an in-
ference of knowledge, as well 
as tending to undermine Respon-
dent™s defense that its motiv
ation for disciplining Witha on 
June 19 had been a legitimate one.  Prior to June, Witha had an 
exemplary employment record.  Once her union activity began 
in early June, however, Respondent abruptly began regarding 
her work as deficient.  Yet, 
in the end, Youker minimized the significance of any purported work deficiencies, asserting in-

stead that it had b
een Witha™s supposed 
ﬁnegative attitudeﬂ 
which really had led to his decisi
on to discipline her.  But, as 
discussed in greater detail belo
w, Respondent was never really able to substantiate that assertion, save to the extent that Witha 

had protested about being publi
cly admonished by Williams 
over the lack of heat shrink on 
cables which Witha had assem-bled on June 16.  The unreliability of the defense advanced by 
Respondent, coupled with the cons
iderations enumerated in the 
preceding two paragraphs, supply ample basis for inferring that, 

by June 19, Respondent had beco
me aware, or at least sus-
pected or believed, that Witha was the source of the union dis-
cussion which Ostriech had reported to Williams. 
The fact that Witha was the lone employee who had con-
tacted the Union and, so far as the record discloses, was the 

only employee making inquiries of coworkers on the Union™s 
behalf are objective factors whic
h serve as indicators of unlaw-ful motivation.  See, e.g., 
Concepts & Designs
, 318 NLRB 948, 
952Œ953 (1995), enfd. 101 F.3d 1243 (8th Cir. 1996), and cases 
cited therein.  So, too, is the timing of the June 19 discipline: 
shortly after Witha began engaging in union activity and even 
more proximately to Ostriech™s report to Williams about the 
union activity.  
Handicabs, Inc., supra, 318 NLRB at 897, and 
cases cited therein.  Respondent™s unlawful stat
ements to em-ployees demonstrate both its hostility toward unionization of 
Aitkin employees and, also, its willingness to resort to unfair 
labor practices to thwart
 that from happening.  
Hall v. NLRB, 941 F.2d 684, 688 (8th Cir. 1991). 
The totality of the foregoing considerations establish the 
threshold showing, which the General Counsel must make, that 
Respondent™s animus toward uni
ons and toward unionization of 
its Aitkin facility employees had motivated it to discipline the 

Union™s lone activist, Suzanne Witha, on June 19, under the 
methodology provided in 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982), approved in NLRB v. Transportation Management 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 238Corp., 462 U.S. 393 (1983), as modified in 
Office Workers™ 
Compensation Programs v. Greenwich Colleries
, 512 U.S. 267, 276Œ278 (1994).  See Rose Hills Co.
, 324 NLRB 406 fn. 4 
(1997).  Of course, in following that methodology, what should 
not be lost sight of is the fact that the motivation being evalu-
ated is that of the official w
ho made the alleged discriminatory 
decisions.  ﬁThe state of mind of the company officials who 
made the decision . . . reflects the company™s motive forﬂ those 
decisions.  Abilene Sheet Metal, Inc. v. NLRB
, 619 F.2d 332, 
336 (5th Cir. 1980).  See also Advanced Installations, Inc.
, 257 NLRB 845, 854 (1981), enfd. mem. 698 F.2d 1231 (9th Cir. 
1982). Youker and Williams claimed th
at the former had been the 
official who had decided on June 19 to issue a written warning 
to Witha and to transfer her th
e following Monday to day shift.  
Some doubt about his lone role in
 that decision is raised as a 
result of his use of the pronoun ﬁwe,ﬂ mentioned in section I,D, 
supra, but there is no choice to accept the defense as presented 
by Respondent.  As probably can 
be discerned from the review 
of the testimony and other evid
ence in section I, Youker gave 
testimony so at odds with othe
r evidence, including objective 
considerations, and so uncorrobora
ted as to significant points, 
that it cannot be accorded reliability. 
In the end, Youker minimized Respondent™s accusation of 
Witha™s supposed work deficienciesŠﬁ[p]oor work qualityﬂŠ
as the true reason for the June 19 
discipline of her.  Still, that 
accusation should not be overlooked, altogether.  Witha never 
actually denied the testimony a
bout her work deficiencies on 
June 11.  Even so, Youker testified that prior to June 17 he only 

had heard about ﬁlittle things that come up but nothing that 
really stands out in my mind.ﬂ  
In fact, not only did he not tes-
tify that the June 19 discipline had been motivated by deficien-
cies on June 11, but he never claimed that he had been even 
aware of any mistakes which Witha might have made on that 
date.  Obviously, it is impossi
ble to rely for motivation upon 
something of which the decision-maker had no knowledge at 
the time of making a decision.  See, e.g., 
ABF Freight System v. 
NLRB, 510 U.S. 317, 321Œ322 (1994).  Beyond that asserted 

June 11 incident, there is no particularized evidence of deficient 
work performed by Witha prior to June 16. 
Turning to the work which Witha had performed on June 16, 
despite the testimony of Blakesley and Williams, it is difficult 
to conclude that Witha truly had assembled D-sub connectors to 
the Hirose ends on 10 to 20 cables.  Even a brief examination 
of Respondent™s Exhibits 2 and 3 
reveals that assembly of that 
connector to the other cable end 
is a ﬁmistakeﬂ of quite obvious 
proportions.  For an assembler to
 have done that on so many 
cables, during a single shift, would appear to transcend the 

realm of mistake and enter that of deliberateness, even of sabo-
tage.  Yet, Respondent voiced no
 assertion of gross misperfor-
mance on June 17 through 19.  To the contrary, Youker claimed 
that he had regarded Witha™s June 16 ﬁmistakesﬂ as no more 
than ﬁa small incident, such a small issueﬂ. 
Of course, the accusation that
 connectors might have been 
assembled to the wrong cable ends
 is one which lends legiti-
macy to Respondent™s defense.  Yet, any contention that an 

experienced assembler such as Witha could have done so obvi-
ously incorrect work is virtuall
y unbelievable on its face.  And 
the unsupported evidence, eventually minimized by Youker, of 

such a mistake having occurred 
seemed contrived and unreli-
able. 
There is no basis for assuming or speculating that Respon-
dent had been aware on June 19 that it might have to confront 
an unfair labor practice charge regarding its June 19 discipline 
of Witha.  The more plausible inference is that it disciplined 
Witha, to deter her from continued activities on behalf of the 
Union and to make of her an ex
ample to others as to what 
might occur to them should they
 engage in like conduct, see, 
e.g., 
Handicabs, Inc., supra, 318 NLRB at 897Œ898, and cases 
cited therein, but then had to construct a seemingly legitimate 
defense once a charge had been filed, given the wording ﬁPoor 
work qualityﬂ on the written warning. 
Obviously, the lack of heat shrink would not satisfy that 
criticism.  It had not been called 
for by the green bar.  It had not 
been included among the parts for the 75 cables™ D-sub ends.  

Moreover, Witha had asked W
illiams about that omission, 
while the two of them were at 
line one and could be overheard 
by other line one assemblers, such as McCarthy.  Afterward, 
Engineer Ranweiler had corrected 
the green bar, to provide for 
heat shrink at that connection.  
In such circumstances, criticism 
for ﬁ[p]oor work qualityﬂ would hardly be supported by 
Witha™s failure to have applied heat shrink on June 16. 
It should not escape notice that
 Witha could justifiably have 
been criticized for not having 
taken the heat shrink omission 
problem to Ranweiler on June 16, rather than taking it to Wil-
liams.  But, Respondent has not 
claimed that failure to do so 
had been a reason for its discipline of Witha and I am not at 
liberty under the Act to supply reasons not advanced by a re-
spondent.  See, e.g., 
Super Tire Stores
, 236 NLRB 877 fn. 1 
(1978).  In any event, failure to 
inquire of Ranweiler on June 16 
about the omission is an offense of which Williams was no less 
culpable than Witha.  In sum, I conclude that there is no credi-
ble evidence of D-sub assembly to the wrong cable ends on 
June 16, but instead that Respo
ndent has advanced that asser-
tion based upon no fact other than its desire to construct a seemingly legitimate defense fo
r having disciplined Witha on 
June 19. Of course, in the final analysis, Youker abandoned even that 
defense as a basis for his decision 
to discipline Witha, testifying 
instead that his actual concern had been about her ﬁnegative 
attitude.ﬂ  Given the evidence, however, it is difficult to con-
clude that such a phrase was being utilized by him as other than 
a euphemism for Witha™s union s
upport and activities.  Many of 
Youker™s assertions in that connection are not corroborated.  As 
set out in Section I.C., 
supra, the two, possibly three, employ-
ees who purportedly had complained that ﬁa lot of friction was 
going on on the line,ﬂ as a result of Witha™s supposed miscon-
duct, never appeared as witnesses 
to corroborate that assertion.  
In fact, one of themŠDiane PassigŠdid appear as a witness.  
But, she never claimed to have 
made such a report to Youker 
and, beyond that, never testified 
to any ﬁfrictionﬂ which Witha 
had created.  Of course, ﬁfrict
ionﬂ may have been but another 
euphemism used to describe Witha™s inquiries on behalf of the 
Union which had upset at least 
one employee, Joanne Ostreich. 
Rendering his assertions of ﬁnegative attitudeﬂ even more 
unreliable was Youker™s attempt to embellish it during cross-
 INTERCON I (ZERCOM) 239examination.  Suddenly, he adde
d that Witha had been ﬁthrow-ing stuff aroundﬂ and, committed to support that assertion, then 
claimed ﬁthat was brought to me 
by the other employees.ﬂ  The 
addition of that assertion, under the circumstances, appeared to 
represent nothing more than an effort to fortify Respondent™s 
defense that Witha™s discipline had been legitimate.  Surely, an 
offense so flagrant as ﬁthrowing stuff aroundﬂ would have been 
developed during direct examination, had such conduct been a 
reality.  And, once more, no empl
oyee testified either to having 
made such a report to Youker, nor to having observed Witha engage in such activity. 
It is abundantly clear that W
itha had become upset at being 
criticized for not having applied 
heat shrink to the June 16 as-
semblies.  Yet, her reaction, while perhaps sometimes strident, 

is not particularly surprising, given the situation, and it seems 
unlikely that Youker would have so regarded it, absent other 
considerations.  After all, Witha had followed the green bar as 
directed by her line leader, th
e latter being a fact which Youker 
admitted having known.  To be sure, the stridency of Witha™s 

anger at the situation reached the point where she made a crude 
remark to Line Leader Laughlin about Williams which was 
crude.  But, there is no evidence that Laughlin had repeated that 
remark to either Williams or Youke
r.  In fact, neither one testi-
fied to having known about it prior to the hearing.  Thus, that 

remark cannot serve to legitimize Respondent™s defense: ﬁan 
employer obviously cannot be motivated by facts of which it is 
not aware at the time it makes it
s decision.ﬂ  (Citation omitted.) 
Respond First Aid, 299 NLRB 167, 169 fn. 14 (1990).  See also Singer Co. v. NLRB
, 429 F.2d 172, 179 (8th Cir. 1980). 
In fact, save for Witha™s reaction to having been criticized 
about the omitted heat shrink, Youker did not supply any par-
ticularized testimony about any occasion when Witha had un-
dermined management™s authority
.  He did attempt to rely upon 
her June 18 sick call as evidence
 of negative attitude: ﬁat that 
point it became clear that there was more going on with her 
attitude because she hadn™t cooled 
off at all after that night to 
think about it so I decided then that we needed to do some-
thing.ﬂ  It should not escape notice that the latter portion of that 
answer is at odds with the testimony given by Williams.  As 
pointed out at the beginning of 
section I,D, supra, Williams 
testified that when she had arrived for work on the morning of 

June 18 there already had been 
a determination ﬁto have a dis-ciplinary meeting withﬂ Witha. 
 Beyond that, Youker conceded 
that the substance of Witha™s sick call had not been all that 
different, if at all, from other si
ck calls placed to him by other 
employees on other occasions.  Nor did he ever explain with 

particularity how her call ﬁundermine[d]ﬂ his authority and that 
of Williams, much less how it ﬁaffect[ed] all the other people in 
the plant.ﬂ  Facially, those phras
es sound nice.  But, in the cir-
cumstances, they do not serve to conceal the lack of substance 

beneath them. 
One other point should not es
cape unnoticed.  Both Youker 
and Williams testified that Witha™s transfer to day shift on June 
23, with evaluation of her to occur on June 26, had been in-tended to provide her with training.  In fact, training is an ongo-
ing process at Respondent.  But, 
as with the phrases in the pre-ceding paragraph, ﬁtrainingﬂ seemed to be advanced as an ex-
planation without substantive s
upport.  At no point did Youker explain precisely what type of ﬁt
rainingﬂ he assertedly believed 
would be supplied to Witha.  To
 accept Respondent™s defense is 
to conclude not that Witha di
d not know how to perform her 
work, for which training would serve as a corrective, but that 

she had become a recalcitrant and belligerent employee.  There 
is no evidence that training supplied to employees by Respon-
dent would serve to correct recalcitrance and belligerence.  In 
short, the term simply does not
 fit the situation as Respondent 
has sought to portray it 
with respect to Witha. 
In sum, a review of the entirety of the record establishes that 
Youker™s explanations are uncorroborated at some points, are at 
odds with credible evidence an
d objective considerations at 
other points, and are sometimes si
mply illogical.  That review 
supports my conclusion, formed 
while watching him testifying, 
that Youker was not being candid and that his accounts were 
not reliable.  In consequence,
 Respondent has not presented a 
credible explanation for the discipline meted out to Witha on 

June 19.  Given that conclusion and the above-enumerated 
factors showing that Witha™s discipline had been motivated by 

her union activities, I conclude that a preponderance of the 
credible evidence establishes that she was disciplined on June 

19 in retaliation for her, those activities, and to make an exam-
ple of what could happen to employees who engaged in like 
statutorily protected activity.  See, e.g., 
NLRB v. Shedd-Brown 
Mfg. Co.
, 213 F.2d 163, 175 (7th Cir. 1954); and  
Rust Engi-neering Co. v. NLRB
, 445 F.2d 172, 174 (6th Cir. 1971).  
Therefore, by issuing a written warning to, and by announcing 
a transfer to day shift of, Suzanne Witha, Respondent violated 
Section 8(a)(3) and (1) of the Act. 
I do not conclude, however, th
at an unlawfully motivated 
oral warning had been issued to Witha on June 17, as alleged in 
the complaint.  To be sure, Williams unfairly chewed out Witha 
that day, over the heat shrink.  Yet, there is no evidence that, 
under Respondent™s disciplinary scheme, a chewing out is tan-
tamount to a verbal warning.  To the contrary, an illustration of 
the latter was provided on June 
19, in connection with what happened to Passig, as described 
in section I,D, supra.  Obvi-
ously, what happened to Passi
g differed considerably from 
what occurred on June 17 when Witha was chewed out by Wil-
liams.  In the circumstances pr
esented here, a chewing out, no 
matter for what actual motive, do
es not constitute a personnel 
action showing ﬁdiscrimination in regard to hire or tenure of 
employment or any term or condition of employment,ﬂ within 
the meaning of Section 8(a)(3) of the Act.  Therefore, I shall 
dismiss that allegation. 
Left for consideration is W
itha™s June 19 resignation which 
the General Counsel argues is a 
constructive discharge or, pos-
sibly, action taken by Witha in 
response to an anticipated dis-
charge.  Facially, there is a certain appeal to application of one 
or both of those doctrines to the situation presented here.  Re-
spondent had threatened to retali
ate, including by termination, 
against employees who talked about union on company time.  
Witha had been the only empl
oyee who had been active on 
behalf of the Union.  She was issued a pretextual written warn-

ing for misconduct which is not supported by the evidence and, 
also, which she obviously knew to be unwarranted.  She was 
notified of a transfer to first shift, and warned of termination 
when evaluated four days after the transfer, which made no 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 240sense and which objectively appeared to be intended to deter 
her from further support for the Union.  Yet, application of the 
doctrine of anticipated discharge,
 and that of constructive dis-
charge, is prevented by closer examination of what occurred 
here in the context of certain fundamental principles developed 
under the Act. 
Were this a situation involvi
ng no more than a victimized 
employee and a wrongdoing employer, then there would be a 
certain appeal to, as it were, ﬁsock it toﬂ the wrongdoer in favor 
of the victim.  The problem with so simple an approach is that 
more than an interest on the part
 of private parties is involved 
in cases arising under the Act.  The Act operates ﬁin the public 

interest in order to enforce a public right.ﬂ  
NLRB v. Threads, 
Inc., 308 F.2d 1, 8 (4th Cir. 1962).  See also 
Nathanson v. NLRB, 344 U.S. 25, 27 (1952).  In consequence, public policy 
must be taken into account in evaluating application of doc-
trines, such as anticipated a
nd constructive discharges, devel-
oped and applied under the Act. 
In the area of discrimination, one public policy is that the 
Act should not be interpreted and applied in a manner which 
results in discouraging gainful 
employment.  For example, in 
the interest of a ﬁhealthy policy of promoting production and 
employment,ﬂ 
Phelps-Dodge Corp. v. NLRB
, 313 U.S. 177, 200 
(1941), unlawfully discharged employees must seek interim 

employment, not merely to mitigate their losses, see discussion, 
Electrical Workers 401 (Stone & Webster Enineering Corp.)
, 266 NLRB 870, 875 (1983), but to implement a policy of not 

encouraging ﬁa skilled and healthy worker to remain idly un-
employed . . . [but instead] . . . encouraging him to obtain a 
job.ﬂ  NLRB v. Madison Courier
, 505 F.2d 391, 397 (D.C. Cir. 1974). That policy ﬁof promoting production and employmentﬂ also 
guides evaluation of situations at the other end of the overall 

spectrum of employment: in situations where employees resign 
from gainful employment ostensibly in response to their em-
ployers™ unlawful conduct.  In 
such situations, the Board has 
cautioned that ﬁit seems ill advised as a matter of policy to 
encourage employees to quit their jobs whenever they suffer 
any unlawful condition, at least if
 they have avenues for reme-
dying that condition.ﬂ  
Lively Electric
, 316 NLRB 471, 473 
(1995).  As a result, given ava
ilability of proceedings under the 
Act to remedy unfair labor practices, the Board has ﬁlong held 
that there is no constructive discharge where an employee quits 
in protest against an unfair labor practice.ﬂ  
Kogy™s Inc., 272 
NLRB 202, 202 (1984).  Indeed, even where discriminatorily-
motivated unfair labor practices have occurred, the Board has 
held that ﬁmere existence of discrimination is insufficient to 
warrant consideration of aban
donment of employment as a 
constructive discharge.ﬂ (Footnote omitted.)  
Algreco Sports-wear Co., 271 NLRB 499, 500 (1984). 
Turning to the first so-called prong of the constructive dis-
charge doctrine, the only change effected in Witha™s working 
condition, by the transfer announced on June 19, had been that 
she would be transferred to day shift the following week.  
There is no evidence that, while work there, she would have 
suffered any diminution in pay or benefits, nor that she could 
reasonably have anticipated th
at any such diminution would 
occur.  Although she preferred night shift work for personal 
reasons, there is no evidence that, as a result of the transfer, 

Witha would have been placed in the position, because of other 
considerations, of having to resign rather than abandon some 
pressing personal burden.  Cf. 
American Licorice Co.
, 299 
NLRB 145 (1990).  After all, by June 19 Witha had been work-

ing on night shift for less than a 
month.  For almost 8 months 
before that, she had been working for Respondent on day shift, 
without any apparent personal bur
den having arisen that neces-sitated her transfer to night shift and without any apparent bur-
den existing that would require her to continue working on that 
shift. The first prong of the constructive discharge doctrine re-
quires a showing of more than ﬁdifficult or unpleasantﬂ work-
ing conditionsŠit necessitates a show
ing that ﬁthe change be so 
‚difficult and unpleasant™ as to 
force resignation.ﬂ (Footnote 
omitted.)  
Algreco Sportswear Co., supra.  In view of the pre-
ceding paragraph™s considerations, that showing cannot be said 
to have been made here. 
Turning to the second prong of constructive discharge doc-
trineŠHobson™s choice between 
continued exercise of statu-
tory rights and continued employmentŠthe General Counsel 

argues ably that Witha was effectively being told on June 19 
that Respondent would discha
rge her on June 26 unless she 
improved her ﬁnegative attit
udeﬂŠa euphemism for prounion 
sympathy and activity.  In fact, many of the elements of 
Witha™s situation are ones on which the Board has relied, in 
cases cited by the General Counsel, when concluding that con-
structive discharges have occu
rred.  Nevertheless, able argu-
ment and some similarities in prior cases cannot blindly dictate 
the result in cases where different circumstances are presented. 
The Hobson™s choice prong arose 
in contexts where already 
represented employees were told that their employers were 
changing the bargaining status q
uo: were withdrawing recogni-
tion from their historic bargaini
ng agent and were unilaterally 
changing, usually reducing, thei
r existing employment terms.  
See, e.g., 
Superior Sprinkler, Inc., 227 NLRB 204, 210 (1976).  
Here, it should not escape notice, 
the status quo as of June 19 
was that Respondent™s assemblers were not represented and, 
moreover, no diminution of any of Witha™s employment terms 

was threatened, save to the extent of a seemingly temporary 
transfer to another shift. 
Obviously, an employee such as Witha could infer that the 
transfer to day shift, along with the warning notice, was in-
tended as some form of retaliation
 for her activities on behalf of 
the UnionŠthat ﬁnegative attitudeﬂ was a euphemism for pro-
union attitude.  Still, abandonment of support for the Union was 
not stated expressly as a condi
tion for her continued employ-
ment after June 26.  At no point did either Youker or Williams 
state that Witha would have to abandon support for the Union 
to continue working for Respondent.  Cf. 
Hoerner Waldorf 
Corp., 227 NLRB 612, 612Œ613 (1976). 
That may seem to be a differen
ce without distinction.  Yet, 
viewed from an objective perspective, it cannot be said as of 

June 19 that Respondent truly in
tended to fire Witha on June 26 if she continued supporting the Uni
on.  Threats ﬁof some future 
action which may or may not be ca
rried out . . . may be nothing 
more than an unlawful bluff for which the Act provides an ap-propriate and direct remedy
.ﬂ (Citation omitted.)  Groves Truck 
 INTERCON I (ZERCOM) 241& Trailer
, 281 NLRB 1194, 1195 (1986).  Even in the seminal 
classic Hobson™s choice situa
tionŠwhere continued recogni-tion of an incumbent and perpetuation of existing benefits are 
the issueŠthe Board has distinguished between ﬁresigning in 
the face of the unlawful wit
hdrawl [sic] of union recognition 
and termination of existing benefits and membership,ﬂ on the 

one hand, and ﬁquitting in anticipation that such may take place 
later,ﬂ on the other.  Marquis Elevator Co.
, 217 NLRB 461, 461 (1975).  No constructive discharge occurs in the latter 

situation. 
As concluded above, Witha had 
been one victim of unlawful 
threats of retaliation for discussing the Union during company 
time and of closure and, as well, had been the victim of an unlawfully motivated written wa
rning and transfer.  Those un-
fair labor practices can be remedied through the Act™s proce-
dures.  There is no argument that
 Witha had been unaware of 
that statutory mechanism.  Even so, she was in contact with the 
Union and it is the charging party in this proceeding.  Surely, it 
could have advised her of the existence of unfair labor practice 
proceedings, to provide a remedy for the unlawful conduct 
directed toward her. Respondent is a wrongdoer.  But, there is no evidence suffi-
cient to support even an infere
nce that its unl
awful conduct, viewed as an objective matter, 
had been aimed at, or intended 
to, compel Witha to quit.  Indeed, it appears that Youker had 
been genuinely surprised to learn on June 20 that Witha had 
resigned.  Beyond that, there is no basis for inferring that Re-
spondent could likely have antici
pated that Witha would resign 
over a written warning and a transfer to day shift, even one 

providing for evaluation of her performance four days later.  
Therefore, ﬁno matter how reasonable [Witha™s] fear of future 
discharge by Respondent might have been, it does not permit 
[her] to elevate, unilaterally, the issuance of the warning [the 
transfer and the unlawful threats] into an unlawful discharge in 
the circumstances here.ﬂ (Footnote omitted.)  
Aero Industries, 314 NLRB 741, 742 (1994). 
In the context of what already has been said, resolution of 
Witha™s resignation under the anticipated discharge doctrine is 
relatively straightforward.  That
 doctrine rests on finding that, 
despite absence ﬁof formal words of firing,ﬂ the actual ﬁwords 
or actions of the employer would logically lead a prudent per-
son to believe his tenure had been terminated.ﬂ  
NLRB v. Trum-
ball Asphalt Co. of Delaware
, 327 F.2d 841, 843 (8th Cir. 

1964).  See also Ridgeway Trucking Co.,
 243 NLRB 1048, 
1048Œ1049 (1979).  Of course, the very fact that Witha had 
been effectively told that her 
employment would be continuing, 
albeit on a different shift and with an evaluation imminent, is 
strong evidence that her tenure was not being terminated, at 
least not as of June 19. 
Certainly, there were no acco
mpanying statements on June 
19 that Witha should ﬁget out of here,ﬂ nor that she should 
ﬁfind another company to work for.ﬂ  Cf. 
Romar Refuse Re-
moval, 314 NLRB 658, 670 (1994).  Nor is there evidence of 
the types of employer conduct
Šdirect accusation of being a union ﬁorganizer[ ]ﬂ, demand for return of company property 
needed for Witha to perform her 
job, statements about not be-
ing trusted anymoreŠwhich led 
the discriminatee ﬁto believe 
that he was soon to be dischargedﬂ in 
MDI Commercial Ser-
vices, 
supra.  To the contrary, Respondent™s termination-
possibility statement on June 19 cannot be said to have been 
any less a ﬁbluff,ﬂ which ﬁmay or
 may not be carried out,ﬂ than 
was the fact in 
Groves Truck, 
supra, under the second construc-
tive discharge prong. 
To conclude, as an objective matter, that in the circum-
stances presented on June 19, an employee could believe that 
her tenure had been terminated 
would be to reach a result con-
trary to the underlying policy of
 promoting continued employ-
ment.  After all, had Respondent 
truly intended to fire Witha, 
there was no need on June 19 for it to go through the process of 
first transferring her to another 
shift.  No seeming impediment existed to merely discharging he
r on June 19, without the need 
for a charade of transfer to first shift.  That course is a strong 
indication that, as of June 19,
 Respondent had been bluffing 
and had made no decision to fire
 Witha.  Therefore, I shall 
dismiss the unlawful discharge allegation. 
CONCLUSION OF LAW 
Intercon I (Zercom) has committed unfair labor practices af-
fecting commerce by issuing a written warning notice to, and 
by announcing a transfer to da
y shift of, employee Suzanne 
Witha on June 19, 1997, because 
of her sympathies for and 
activities on behalf of Interna
tional Brotherhood of Electrical 
Workers, in violation of Section 8(a)(3) and (1) of the Act; and, 
by threatening to retaliate against employees for discussing 
unions and union-related subjects on company time and by 
threatening closure of the Aitkin facility, and relocation of its 
operations, should the employees working there become repre-
sented by a union, in violation of Section 8(a)(1) of the Act.  
However, it has not violated the Act in any other manner al-
leged in the complaint. 
REMEDY Having concluded that Intercon I (Zercom) has engaged in 
unfair labor practices, I shall re
commend that it be ordered to cease and desist therefrom and, further, that it be ordered to 

take certain affirmative actions to effectuate the policies of the 
Act.   With respect to the latter, it shall be ordered to, within 14 
days from the date of the Order, remove from its files the em-
ployee counseling report issued to Suzanne Witha on June 19, 
1997 and, also, remove any refere
nce to that employee counsel-
ing report and to the intended transfer of Witha to day shift on 

June 23, 1997, and, within 3 days thereafter, notify Witha in 
writing that this has been done 
and that the employee counsel-
ing report and intended transfer to day shift will not be used 

against her in any way. 
[Recommended Order omitted from publication.] 
 